                      1:19-cv-01305-JES
                              ECF No. 655# 11-3    Page 1 ofPageID.7817
                                                             105
Case 2:05-cr-80810-SFC-MKM
 V. APPELLATE COUNSEL PROVIDED INEFFECTIVE
                                           filed 08/28/15                  Page 18 of 50  E-FILED
    ASSISTANCE WHEN COUNSEL FAILED TO RAISE              Monday, 02 December,   2019   11:50:02   AM
    THE ISSUE OF HIS FEDERAL SPEEDY TRIAL                           Clerk, U.S. District Court, ILCD
     RIGHTS HAVING BEEN VIOLATED REQUIRING
     DISMISSAL OF THE CHARGES AGAINST HIM.




   V. A. Summary Of The Relevant Facts:

              On October 6, 2005, an indictment was handed down by a

   Grand Jury charging defendant therein 18 of 44 counts related

   to a drug trafficking conspiracy. An arrest warrant issued the

   same date, and the aforementioned indictment was unsea l ed this

   same date.     (DK##'s 1,2, and 3).

              Defendant was arrested October 12, 2005, and appeared

   before a judicial officer October 13, 2005, and was

   temporarily ordered detained without bond pending a pretrial

   detention hearing and formal arraignment,               (DK##'s 4, 50).

   Defendant was arraigned October 17, 2005, and was ordered held

   without bond pending trial.           (DK##'s 51, 52 and 53).

              On May 2, 2006, Mr. John F. Royal            , Esquire, entered

   his appearance as counsel for defendant.               (DK# 103).

   Defendant's former counsel, Ms. Suzanne Kostovski, Esquire,

   was ordered terminated as counsel; the court then made an

   express finding that the "ends of justice" found a continuance

   necessary and excluded the time period between May 2, 2006

   through June 2, 2006, when the court entered its order.                    (DK#

   14 5) .

             Thereafter, on June 2, 2006, defendant's counsel filed

   his fi rst motion [to suppress physical evidence purposely

   seized pursuant to a search warrant for 7559 Prairie Street).

   (DK # 149) . On June 5, 2006, defendant's counsel filed a motion

   to dismiss for violation of the Speedy Trial Act.                  ,ova   ~~-·~~~~~


   On June 26, 2006, the government submitted a respo·
                                                                      APPENDIX, p. 123
                                                 -18-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 2 ofPageID.7818
                                           filed 08/28/15    105          Page 19 of 50



   motion.   (DK# 184). Defendant filed a reply, on July 4, 2006.

   (DK# 196) . On July 12, 2006, the court denied the motion .              (DK#

   203).

             Only once between the time of defendant's October 17,

   2005, arraignment and ordered pretrial detention and the ,June

   5, 2006, date that defendant' submitted a motion to dismiss

   for violation of the Speedy Trial Act, did the court make an

   express finding that the ''ends of justice" justified a

   continuance of the proceedings . (DK# 145).

             Asides from the aforementioned single "ends of

   justice" finding excusing a thirty day time period, the

   remaining nearly eigh t months between October 17, 2005, and

   the June 5, 2006, filing of the motion to dismiss is

   unexplained and an unjustified delay of defendant's right!; to

   a speedy trial.

             Given these obvious idiosyncrasies as they appearf~d in

   the trial court record. Defendant's appellate counsel provided

   unreasonably ineffective assistance when counsel failed to

   raise this meritorious issue on direct appeal.




                                             - 19-
                                                                 APPENDIX, p. 124
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 3 ofPageID.7819
                                           filed 08/28/15    105          Page 20 of 50



   V.B. The Defendant's Rights To A Speedy

         Trial Were Violated:

                 The Federal Speedy Trial Act, 18 U.S. C . §§ 3161-

   3174 , specify time limits between arrest, indictment, and

   trial and permissible delays within each of these periods .

             The court may not grant a continuance pursuant to the

   Act unless the court makes express findings that the ''ends of

   justice" justify it . 18 U.S.C. § 3161 (h)(7)(C). Zender v.

   United States, 547 U.S. 489, 503 (2006). The court's congt~ s t ed

   trial ca l endar for example does not meet t he "ends of just.ice"

   requirements. United States v. Crane, 776 F.2d 600, 603-606 (6

   th Cir. 1985).

             A defendant may not prospectively waive his speedy

   trial rights under the Act        by agreeing to a continuance
   without an express finding by the court that the "ends of

   justice'' justifies the same, and that the continuance falls

   within one of the specified exclusions of 18            u.s.c.   § 3161

   (h), as the Act does not expressly provide for such waivers.

   Zender, 547 U.S. at 503, 506.

             The nearly eight and a half months between October 17,

   2005 and June 2, 2006 , when defendant's counsel submitted his

   first motion, as reflected by the trial court record, asides

   from the court's order that day excluding the period betwE~en

   May 2, 2006 and June 2, 2006, pursuant to the "ends of

   justice'' justifying a continuance. The record is devoid of any

   further "ends of justice" findings excluding any time periods

   from October 17 , 2005 through June 2, 2006.

             The 70 day Speedy Trial Clock began

   about October 12, 2005, when defendant made
                                                                APPENDIX, p. 125
                                           -20-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 4 ofPageID.7820
                                           filed 08/28/15    105          Page 21 of 50



  appearance before a judicial officer, as he had already been

  indicted. 18 U.S.C. § 3161 (c)(l) . United States v. Nabors,

  901 F .2d 1351, 1355-1356 (6th Cir. 1990)           (70 day time limit

  began on date of first appearance before a judicial officer,

  which occurred after indictment).

            However, 18    u.s.c.   §   3161 (h)(l) provides: "Any period

  of delay resulting from other proceedings concerning the

  defendant, including but not limited to ... " Other proceedings

  include ini ti al appearance and detention hearing. United

  States v. Salgado, 250 F.3d 438, 454 (6th Cir. 2001) . Even

  excluding the period between defendant's October 13, 2005

  initial appearance through his October 17 , 2005, does not

  justify the nearly "70 days X 4" total days that had l apsed to

  justify a violation of the Act, before making the sole "ends

  of justice" finding excluding a mere thirty days therefrom the

  remaining, unexplained, period. United States v. Cope, 312

  F.3d 757, 777 (6th Cir. 2002).

            The issue was preserved for appellate review, as

  defendant moved for dismissal for violating the Act as

  required by 18     u.s.c.   § 3162 (a)(2). United States v. Brown,

  498 F.3d 523, 528 (6th Cir. 2007) (See DK##'s 162, 184, 196

  and 203). Defendant's rights under the Speedy Trial Act were

  violated and the record supports defendant's contentions as to

  this issue .

  V.C. Defendant's Appellate Counsel Provided

        Ineffective Assistance When Counsel

        Failed To Raise This Meritorious Issue

        On Direct Appeal:

            Defendant incorporates sections V.A. and V
                                                                 APPENDIX, p. 126
                                          -21-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 5 ofPageID.7821
                                           filed 08/28/15    105          Page 22 of 50



   reference as if rewritten herein. While counsel had an

   obligation to "winnow out weaker arguments on appea l and

   focusing on those more likely to prevail." Smith v. Murray,

   477 U.S. 527, 536 (1985). Nonetheless, defendant was e n titled

   to effective assistance of counsel during a first appeal of

   right . Evitts v. Lucey, 469 U.S. 387, 396 (1985).

             Here, the trial court records supports defendant's

   contentions that he was denied his rights to a Speedy Trial

   under the Act, and his appellate counsel provided ineffective

   assistance for failing to raise the issue on direct appeal.
  (See Exhibit No. 6)




                                         -22-
                                                                 APPENDIX, p. 127
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 6 ofPageID.7822
                                           filed 08/28/15    105          Page 23 of 50

       VI. DEFENDANT'S TRIAL COUNSEL PROVIDED INEFFECTIVE
           ASSISTANCE WHEN HE FAILED TO INTERVIEW AND TO
           CALL EXCULPATORY DEFENSE WITNESSES TO TESTIFY
           DURING DEFENDANT'S TRIAL PROCEEDINGS:



             VIA . Summary Of The Relevant Facts :



             Defendant's trial counsel provided ineffective

   assis tance when he failed to interview and ca ll the forego in g

   excul patory wi tnesses to testify during his trial proceedings .

   As noted herein infra, pursuant to a summary of thei r

   anticipated trial testimony would have rebutted and/or refuted

   many of the government's a llegations which were sine qua non

   to their quantum of proof adduced during the presentation o f

   their case-in-chief as follows :

             1 . Kenny Moore:

                   Mr . Kenny Moore, has a Wife whom is commonly

   known as "C . C . " . During the government's case-in-chief a

   reference to "C.C . " was made. In lieu of it being a reference

   to Mr. Moore's Wife. The government al l uded that th is was a

   coded reference to cocaine.

             Defendant requested that counsel subpoena Mr. Moore

   and have him testify that the "C.C." that the government was

   referring thereto was in fact his Wife's mon iker of "C.C ... "

   Counsel d i d not do so .

             2. References to DVD's :

               During the government's case-in-chief, there were

   refe rences to DVD's and they likewise were referenced as code

   words for illicit substances. However, defe ndant requested his

   trial counsel, subpoena Mr. Eddie Kendricks and             sevP ~~~~~

   Sons, the proprietors of Kendricks Record Shop, wh
                                                                 APPENDIX, p. 128
                                          -23-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 7 ofPageID.7823
                                           filed 08/28/15    105          Page 24 of 50



   defendant has made several wholesale purchases of DVD's which

   he sold through some of various businesses throughout the

   metropolitan Detroit area . Moreover , defendant requested that

   counsel, interview and Call DEA Special Agent, Patrick

   Caldwell, whom was apprised of the fact, during the execution

   of search warrants of defendant's residence and severa l of his

   businesses that DVD ' s were recovered.

             3. Jeff Riley:

                According to the testimony of DEA Special Agent

   Caldwell, Jeff Riley is to have purportedly told him that

   defendant had provided h im an opportunity to sell drugs and

   that he had personal l y seen some $600,000 . 00 in cash in a

   "Stash Compartment" l ocated i n defendant's Chevrolet Impala.

   Defendant requested that counsel interview and call Mr . Riley
   to testify, again he did not do so.

             Herein each instance , defendant requested that trial

   counsel, in terview and ca ll each of these witnesses . Counsel

   refused to do so. I t was ne i ther reasonable or sound trial

   strategy to for ego interviewing and calling these exculpatory

   trial witnesses for defendant's defense.

             VI.B. Defendant's Counsel Provided Ineffective

   Assistance When He Failed To Interview And Call Exculpatory

   Witnesses To Test i fy During Defendant's Trial Proceedings:

             Defendant incorporates Section II.B.          (ii), supra, of

   this memorandu m by reference as if rewritten her ei n .

             Here, defendant's counsel failed to interview and call

   critically exculpa tory witnesses to testify during his trial

   to rebut and/or refute the government's evidence aP~ll"!..C>,d~·~ ~~~~~-

   during their case-in-chief against h im .
                                                                 APPENDIX, p. 129
                                           -24-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 8 ofPageID.7824
                                           filed 08/28/15    105          Page 25 of 50


  VII. DEFENDANT'S COUNSEL LABORED UNDER AN ACTUAL CONFLICT
       OF INTEREST REQUIRING HIS CONVICTIONS AND SENTENCES
       BE ORDERED VACATED.



   VII . A. Summary Of The Relevant Facts:

   Defendant incorpo rates his prior ineffective assistance of

   counsel claims presented therein his original§ 2255 motion ,

   as well as Sections I, II and IV, supra, of this memorandum by

   reference as if rewritten herein .

                Defendant was represented by Mr . David S. Steingold,

   Esquire, as principal counsel during defendant's trial

   proceedings. Prior to tria l , and throughout the trial

   proceedi ngs, defendant engaged in numerous disputes and

   arguments with his counsel. The bulk of which were with

   respect to the funds paid, which r ef l ected only part ia l
   payment made by a third party to retain his services . (Exhibi t

   No.   7) .

                Prior to trial, counsel kept insisting that defendant

   te ll him about "the murders" the government alleged defendant

   had ordered . Pursuant to defendant's verified declaration

   here in infra, he informed counsel that he had no knowledge of

   any mu rders, or d rug trafficking activities or money

   laundering. Moreover, defendant could prove how he raised the

   capital t o start his business ventures .

                This led to a serious of heated arguments and

   conflicts prior to, during , and post, trial proceedings . These

   con flicts were, and remain, actual conflicts of interest

   between defendant and his counsel and adversely affected

   counsel's performance at trial . Thus, defendant's conv.J.,__ct:LoQS,~ ~ ~ -

   and sentences should be ordered vacated .
                                                                 APPENDIX, p. 130
                                              -25-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 9 ofPageID.7825
                                           filed 08/28/15    105          Page 26 of 50




   B . Defendant's Trial Counse l Labored Under A

       Conf l ict Of Interest :

              Defendant's trial counsel was retained. "We may assume.

   with confidence that most counsel , whether retained or

   appointed , will protect the rights of the accused . " Cuy l er v .

   Sullivan , 446 U. S . 335, 344 (1980) .

              In a conflict of interest context , the Strickland (v .

   Washington, 466 U. S . 668 (1984) ] test is modified to require

   showing of specific instances to suggest an actua l and

   significant conflict or impairment of interest; from this,

   "prej udice will be presumed if counsel ' act i ve ly represented'

   the conflicting interest which some how adverse l y affected the

   attorne y's performance . " Moss v . United States, 323 F . 3d 445,
   455 (6th Cir . 2002)(citation omitted) . See Also Mickens v .

   Taylor, 535 u . s . 1 62, 168 - 170, 122 s . ct . 1237 (2002) .

              Exhibit No . 7, a t tached he rewi th is prima fac ie

   evidence of counse l having labored under an actual conf lict o f

   interest. Thus,     "a defendant who shows that a conflict of

   interest actually affected the adequacy of his representat i on

   need not demonstrate prejudice." Cuyler v . Sullivan, 446 U.S.

   at 349 .

              Here, defendant has presented prima facie evidence

   that his counsel l abored under a con fli ct of interest and

   therefore his conviction and sentences must be ordered

   vacated.




                                         -26-
                                                                 APPENDIX, p. 131
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 10 of
                                            filed 08/28/15    105
                                                            PageID.7826   Page 27 of 50
VIII. APPELLATE COUNSEL PROVIDED INEFFECTIVE ASSISTANCE WHEN
      COUNSEL FAILED TO RAISE INSUFFICIENT EVIDENCE OF THE
      DEFENDANT HAVING COMMITTED ANY CCE VIOLATIONS AS THE
      JURY FAILED TO SPECIFY THE THREE "SPECIFIC" ACTS THAT
      MAKE UP THE SERIES OF ACT AS REQUIRED THEREON DIRECT
      APPEAL OF DEFENDANT'S CONVICTION.
             Defendant was charged with, and convicted of, En gaging

   In A Continuing Criminal Enterprise (CCE) in vio l ation of 21

   U. S.C . § 848 . The elements of CC E which must be proven by the

   government as defined in§ 848 (c) "Continuing criminal

   enterprise" de fi ned :

             "For purposes of subsection (a), a person is engaged

   in a continuing criminal enterprise if--

             (1) he violates any provisions of this title or tit le

   III the punishment for which is a felony, and

             (2) such vio l ation is part of a contin u ing series of

   violations of this t it le or title III--

             (A) which are undertaken by such person in concert

   with five or more other persons with respect to whom such

   person occupies a position of organizer, a supervisory

   position, or any other position of management, and

             (B) from which such person obtains substantial income

   or resources .

             The government is required to prove at least three,

   specific, federa l narcotics offenses to have been committed by

   the defendant to meet the "series" element defined in§ 848

   (c)(2), to which the jury unanimously finds that such

   transactions to have occurred within the ambit of defendant's

   CCE activities . Richardson v . United States, 526 U. S. 813, 818

   (1999).

             The government was required to prov i de each of these
   "e lements" therein order to convict defendant. The_v           d j rL .P Oct-,a_ _ _ __

   specifically note any three offenses therein the r
                                                                 APPENDIX, p. 132
                                          -27-
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 11 of
                                            filed 08/28/15    105
                                                            PageID.7827   Page 28 of 50



   "series" elements of§ 848 (c)(2). Calling a particular kind

   of fact an "e lement" carries certain legal consequences .

   Almendarez-Torres v . United States, 523 U. S . 224, 239 (1998).



             The consequences that matter for this case is that a

   jury in a federal criminal case cannot convict unless it

   unanimously finds that the government proved each element of

   the offense[s] charged. Richardson v. United States , 526 U. S .

   at 817 (citations omitted) .

             The government had initially charged defendant had

   ordered the murde rs of others therein furtherance of his CCE

   act i vities. That evidence was never adduced at tria l during

   the government 's presentation of its case- in-chief. Moreover ,

   it was later proven that defendant neither ordered or

   otherwise had anything to do wit h any murders by virtue of the

   conviction of others for which defendant had absolutely no

   connection or relationship with those defendants whatsoeVE!r .

   [Please take judicial notice pursuant to Fed. R. Evict. § 201

   (b)(2), and see . United States v. Herman Norman Johnson, USDC-

   E . D. of Mich. Southern Division, Case No . 05-CR-80337] .

             The jury did not specifically find a series of at

   least three narcotic trafficking violations to have been

   committed by defendant or were otherwise for his benefit. This

   sort of insufficient evidence is the type of mer ito rious issue

   that was requir ed by appellate counsel to be raised on direct

   appeal, save for counsel's ineffective assistance. Evitts v.

   Lucey, 469 U.S. 387, 396 (1985). Appellate counsel provided

   ineffective assistance.

                                          · - 28-
                                                                 APPENDIX, p. 133
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 12 of
                                            filed 08/28/15    105
                                                            PageID.7828   Page 29 of 50


          IX. DEFENDANT IS ENTITLED TO AN EVIDENTTARY HEARING
              ON THE MERITS OF THE ISSUES PRESENTED HEREIN THE
              FOREGOING MOTION TO VACATE, SET ASIDE OR CORRECT
              SENTENCE UNDER 28 U.S.C. § 2255.

              Defendant incorporates section s I , II, III, IV, V, and

   VI, supra of this memorandum by reference as if rewritten

   herein .

              The multitude of issues presented herein defendant's§

   2255 motion all address the ineffective assistance o f             pretrial,

   tria l and appellate counsels .

              Because these issues present mixed questions of law

   an d fact , in particular counsel's acts and o mi ssions relevant

   to his or her unprofessional conduct and resulting prej ud ice

   to defendant and his related proceedings . Requires an

   evidentiary hearing be convened. Strickland v . Washington, 466

   u.s.   668, 698 (1984) .

              An evidentiary hearing is necessary where the "court

   may take testimony from witnesses for the defendant and the

   prosecution and from the counsel alleged to have rendered the

   deficient performance." Massaro v . United States, 538 U. S.

   500, 505     (2003). See Also Corral v . United States, 562 Fed .

   Appx . 399, 406-409 (6th Cir. 2014).

              Given the multitude of idi osyncrasies a lleged by

   defendan t. The defendant should be granted an evidentiary

   hearing at this time.



              WHEREFORE, defendant request that this court grant his
                                         /


   § 2255 motion, vacate and set aside his sentence and grant him

   a new trial, or in the alternative issue an order effecting

   his forthwith appearance for an evidentiary h ea ri            a.'--~~~~~~~~

              DATED : This~t.; day of   dt:tfj#&-f __,   2015 .
                                             · -29-               APPENDIX, p. 134
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 13 of
                                            filed 08/28/15    105
                                                            PageID.7829   Page 30 of 50



             The failure to call favorable witnesses can amount to

   ineffective assistance where it results in pre j udice to the

   defense . Pillette v. Berghuis, 408 Fed. Appx. 873, 884 (6th

   Cir. 2010) (citation omitted) . See, e . g . , Towns v. Smith, 395

   F.3d 251, 258-260 (6th Cir. 2005)(Counsel ineffective for

   failing to call a witness who could have created an

   alternative theory of the case).

             However, defense counsel has no obligation to call or

   even interview witnesses whose testimony would not have

   exculpulated defendant. Millender v. Adams, 376 F.3d 520, 527

   (6th Cir. 2004)(quotation marks and citations omitted).

             Here, there is a reasonable probability that, but for

   counsel's unprofessiona l errors therein not interviewing and

   calling each of these aforementioned exculpatory witnesses to

   testify that there is a reasonable probability that the

   outcome of the trial proceedings would have been different .

   Wil l iams v. Taylor, 529 U.S. 362, 398 (2000)(citations

   omitted).

             Here, defendant's trial counsel provided ineffective

   assistance when he failed to interview and call to testify

   during defendant's trial proceedings his exculpatory

   witnesses.




                                         ·-30-                   APPENDIX, p. 135
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 14 of
                                            filed 08/28/15    105
                                                            PageID.7830   Page 31 of 50




                                            Institution




                                         - 3 1-
                                                                 APPENDIX, p. 136
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 15 of
                                            filed 08/28/15    105
                                                            PageID.7831   Page 32 of 50

                           D E CL AR AT I ON




             I, Michael Ant hony Clark, in accordance with the

   provisions of 28 U. S.C . § 1746, on this~ay

   o f ~ ~ - ' 2015, hereby declare and affirm under

   penalty of perjury that the statements and representations

   made herein are true and correct t o the best of my knowledg e

   and belief .



                               By
                                    Mi chael ~Anthony Clar~
                                    Fed . Reg. No. 2832 1le'39
                                    Federal Correct i onal I nst itut i on
                                    Tucson
                                    P. O. Box 238 11
                                    Tucson, Arizona 85734




                                         ·- 32·~

                                                                  APPENDIX, p. 137
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 16 of
                                            filed 08/28/15    105
                                                            PageID.7832                                        Page 33 of 50


                          CERTIFICATE OF SERVICE




             I, Michael Anthony Clark, hereby cert i fy t h at a copy

   of foregoing p l ead i ng was sent by first class ma il postage

   prepaid on thisj?--4<lay of             ~4~?-fA~                        ,    2015, to: Of fice of the
                                       -          7
   United States Attorney for the Eastern Distr i ct of Michigan

   at: Uni ted States Courthouse                      &     Federal Building, 231 West

   Lafayette Boulevard, Detroit, Mi chigan 48226-2714 .
                              _ _ _?._ _ _ _ _ _ _ _ _ _ _ _ _ __




                          B
                              ~M:-:i-c"Th_a_e....,l.--A.,..n-th
                                                            ........
                                                                 o-n...
                                                                     y""""'"C..tfi-a"""'r£?       »-=·,,.--~
                                                                                     _,..;.;-;,.....
                              Fed. Reg. No. 28321~9
                              Federal Correc tiona l Institution
                              Tucson
                              P.O. Box 23811
                              Tucson, Arizona 85734




                                                          · -33-


                                                                                                         APPENDIX, p. 138
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 17 of
                                            filed 08/28/15    105
                                                            PageID.7833   Page 34 of 50




                          EXHIBIT             N 0. 1




                                                                 APPENDIX, p. 139
                          1:19-cv-01305-JES
     Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 18 of
                                                 filed 08/28/15    105
                                                                 PageID.7834             Page 35 of 50
                     Case 2: 00-mj-80524         Document 8   Filed 08/09/2000    Page 1 of 2
•.


                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MICHIGAN'
                                          SOUTHERN DIVISION     i


        UNITED STATES OF AMERICA,

                              Plaintiff,
         -vs-                                             CRIMINAL NO.

        MICHAEL .ANTHONY CLARK,

        ____________          Defendant .
                                            ,/

                         MOTION FOR DISMISSAL OF COMPLAINT AND WARRANT

              Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure
        and 18 u.s.c. § 316l(d) by leave of court endorsed hereon the United
        States Attorney for the Eastern District of Michigan hereby moves for
        dismissal without prejudice the complaint against MICHAEL ~NTHONY CLARK,
        de fendant herein.
                                                                                        "-
                The reasons for dismissal without prejudice are as follows :
                1.   That the government requires additional time to d1evelop
                     and acquire sufficient evidence .
                2.   That the government requires additional time to iinvestigate
                     the extent of the criminal act alleged and the pa:rticipants
                     in it.
                3.    That the government requires additional time to a:scertain if
                      formal prosecution of the defendant for the crimiinal act
                     ·alleged is in the public interest.
                4.   That proceeding to indictment or information with:inthe time
                     limits of§ 316l(b) as extended by§ 316l(h} would substan-
                     tially impair the government's ability to accomplish the
                     objectives of paragraph 1-3 above. See United States v.
                     Lovasco,431    u.s .    783, 792-796 (1977).

                                                          SAUL A. GREEN
                                                          United States Attorney


                                                   By:   oe~
                                                          DANIEL
                                                                     e=:     ~
                                                                   L . LEMISC~
                                                                                      ?f':'Cl <.::.
                                                          Assistant United States Attorney
                                                          211 W. Fort Street, Ste . 2001
                                                          Detroit, MI 48226
        DATED: 8/09/00


                                                                                 APPENDIX, p. 140        i
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 19 of
                                            filed 08/28/15    105
                                                            PageID.7835   Page 36 of 50




                          EXHIBIT             N 0. 2




                                                                 APPENDIX, p. 141
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 20 of
                                            filed 08/28/15    105
                                                            PageID.7836    Page 37 of 50
               Case 2:00-mj-80524   Document 8   Filed 08/09/2000   Page 2 of 2




                             UNITED STATES DISTRICT COURT\
                             EASTERN DISTRICT OF MICHIGAN .
                                   SOUTHERN DIVISION




   UNITED STATES OF AMERICA,

                     Plaintiff,

   -vs                                      CRIMINAL NO. 00-80524

   MICHAEL ANTHONY CLARK,

                       Defendant.
   ____________!

              ORDER GRANTING LEAVE TO DISMISS COMPLAINT AND WARRANT

        Upon motion of the United States Attorney with notice to counsel
   for the defendant, and the court being duly advised in the premises;
         IT IS HEREBY ORDERED that leave to dismiss the complaint against
   MICHAEL ANTHONY CLARK,  defendant herein, be and is granted__; and

        IT IS FURTHER ORDERED that the complaint and warrant against
   MICHAEL ANTHONY CLARK, defendant herein, be and is dismissed without
   prejudice and that the appearance bond issued thereunder is cancelled.




                                                  ~TES°*MAGISTRATE                ~

   DATED:_...a.."16~_0_9_,n_nn___                  lAARc L GOI "'"'''




                                                                    APPENDIX, p. 142
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 21 of
                                            filed 08/28/15    105
                                                            PageID.7837   Page 38 of 50




                          EXHIBIT             N 0. 3




                                                                 APPENDIX, p. 143
                             1:19-cv-01305-JES
        Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 22 of
                                                    filed 08/28/15    105
                                                                    PageID.7838                                                            Page 39 of 50
                                                       Original - Court                                              3"' copy - Defendant/Juvenile attorney·
                                                       I" copy - Prosecutor                                          4111 copy- Arresting agency
A,pprovcd, SCAO                                        2... COPY- Dcfiendant/Juvem
                                                                                 . ·1 e
        STATE OF MICHIGAN                                                ORDER OF                                                CASE NO.
      THIRD JUDICJ!AL CIRCUIT                                       ACQUITTAL/DISMISSAL                              96-004896-01-FH
          WAYNE COUNTY                                                  OR REMAND
ORI MI- 821095J         Co·urt addres,      1441 St. Antolae-Delrolt, Ml 48226            Courtroom                  Court lelepboae ao.    313-214-1477

Police Report No.
                                   ~     The State of Michigan                                    Defendant/Juvenile name, address, and telephone no.
THE PEOPLE OF                                                                                     Michael A Clark
                                                                                            V
                                   0
                                                                                                  CTN/I'CN           SID                         DOB
                                                                                                  96614490-01
                                                                                                                     MI-1295248A                 08/05/1965
0           Juvenile In th,e matter of
                                           ----------------------------------
                                                                                                                           CHARGE CODE(S)
    Count                                                CRIME                                                            MCL citation/PACC Code
l              Carrying Concealed Weapon                                                                        750.227



IT IS ORDERED:
D l. The case is dismissed on the motion of the court                             Owith           0 without      prejudice.
D 2. Defendant's/Juvenile's motion for dismissal is granted                               Owith       0 without prejudice and the case is dismissed.
D 3. Defendant's/Juvenile's motion for dismissal is granted in part                        O with     0 without prejudice and the following charge(s)
            is/are dismiss,ed:



18] 4. Defendant/Juvenile is acquitted on all charge(s) in this case after trial by                              Ojudge         18Jjury.
D 5.. Defendant/Juvenile is acquitted after trial by                              Ojudge          Ojury     only on the following charge(s):




D 6. Defendant/Juvenile shall be immediately discharged from confinement in this case.
0 7. Bond is canceled and shall be returned after costs are deducted.
D 8. Bond/bail is continued on the remai~ing charge(s).
D     9. The case is remanded to the
                                                ---------- district court for further proceedings for the following reasons:
D 10. If item 4 is chc:cked, the arresting agency shall destrov'nsc. fingemrints and arrest card according to law.                          ·

21 October 1996
Date                                                                                      Judg~ . .       ~argie R. BraJcton ...
                                                                                                                                       l
                                                                                                                                    -----~-----
                                                                                                                                        3728~
                                                                                                                                              Barno.

If item I, 2, or 4 is·cbtecked, the clerk of the court shall advise the Michigan State Police Criminal Justice Information Center of.the
disposition as-required under MCL 769.16a.
TO THE DEFENDANT: Your fingerprints and arrest card will be destroyed by the Michigan State Police within 60 days-qfthe date ·
of this order when permitted by MCL 28.243.                                                             · ·· : '

MC 262 (3/09) ORDER OF ACQUITTAL/DISMISSAL OR REMAND
7.101(M)
                                                                                                                          APPENDIX, p. 144
                           1:19-cv-01305-JES
      Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 23 of
                                                  filed 08/28/15    105
                                                                  PageID.7839                    Page 40 of 50


                                              STATE OF MICHIGAN

                                     DOCUMENT CERTIFICATION


STATE OF MICHIGAN }
COUNTY OF WAYNE,                 §
CITY OF DETROIT




I,    CATHY M. GARRETT , Clerk of the Third Judicial Circuit Court do herby certify that the foregoing is
currently taken and copied from the original record in the case of:



People vs         Michael A. Clark                         Case # 96-004896-01 FH
                                                                 - - - - - -- ---------
remaining in my office and of record in said Court, and that the same has been examined and compared by me
with the original of said record in said cause, and that it is a correct transcript there from, and of the whole of
such original record.




                                                 In Testimony Whereof, I have hereunto set my hand and affixed
                                                 the seal of said Court, this   05th day of November
                                                 in the year two thousand and          THIRTEEN
                                                                                   Cathy M. Garrett, Clerk




                                                          Per
                                                                  ·7




                                                                                       APPENDIX, p. 145
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 24 of
                                            filed 08/28/15    105
                                                            PageID.7840   Page 41 of 50




                          EXHIBIT             NO. 4




                                                                 APPENDIX, p. 146
                                    1:19-cv-01305-JES
               Case 2:05-cr-80810-SFC-MKM
        Thia form la available rrom
                                             ECF No. 655# 11-3    Page 25 of
                                                           filed 08/28/15    105
                                                                           PageID.7841                                            Page 42 of 50
T1rget Inrormatlon Management, Inc
                                                                                                               )
               {5i7) 337·1.2H
                                                                    Original • Court                           ·'      2nd copy - Defendant
   Approvea,SCAO                                                    1st copy - Prosecutct                              3rd copy- Defendant attorney

          STATE OF MICHIGAN                                                                                                   CASE NO.
                JUDICIAL DISTRICT                                    ORDER OF
                 JUDICIAL CIRCUIT                               ACQUITTAUDISMISSAL
                                                                    OR REMAND
 ORI                                            Court address                                                                          Court telephone no.
 Ml-

                                o     The State of Michigan                             Defendant's name, address, and telephone no.
 THE PEOPLE OF
                                D -----------                                V

                                                                                                                        SID                   poe._ _ _1


                                                                                                                           CHARGE CODE(S)
  Count                                                 CRIME                                                            MCL citatlon/PACC Code




  IT IS ORDERED:

 o     1. The case is dismissed on the motion of the court            o   with   o    without      prejudice.

 o    2. The.defendant's motion for dismissal is granted              o   with   o    without      prejudice and the case is dismissed.

 D 3. The defendant's motion for dismissal is granted in part                    o    with   o   without       prejudice and the following charge(s) is/

          are dismissed: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




 o     4. Defendant is acquitted on all charge(s) in this case after trial by                o   judge.    o   jury.

 ~ - Defendant is acquitted after trial by .              )(Judge     o   jury       only on the following charge(s):




  o    6. Defendant shall be immediately discharged from confinement in this case.

  o    7. Bond is cancelled and shall be returned after costs are deducted.

  o    8. Bond/bail is continued on the remaining charge(s).




 ~
      5:7-97                                                              ~                                     7                         \           Barno.
 If item 1, 2, or 4 is checked, the clerk ofthe court shall send a photocopy of this order to thf Mic~·                                           ·-JCords
 Division to create a criminal history record as required under MCL 769.16a.                      ·
                                                                                                                       APPENDIX, p. 147
 .,,. .,,:.,   /A/AO\   nRnS:R ns: AnOIIITTAUDISMISSAL OR -REMAND·.
                          1:19-cv-01305-JES
     Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 26 of
                                                 filed 08/28/15    105
                                                                 PageID.7842                         Page 43 of 50


                                               STATE OF MICHIGAN

                                      DOCUMENT CERTIFICATION


STATE OF MICHIGAN }
COUNTY OF WAYNE,                 §
CITY OF DETROIT




I,    CATHY M. GARRETT , Clerk of the Third Judicial Circuit Court do herby certify that the foregoing is
currently taken and copied from the original record in·the case of:



People vs         Michael Clark                             Case #_9_7_-0_0_1_30_8_-_0l_FH
                                                                                         _ _ _ _ _ _ _ __
remaining in my office and of record in said Court, and that the same has been examined and compared by me
with the original o,f said record in said cause, and that it is a correct transcript there from, and of the whole of
such original record.




                                                 In Testimony Whereof, I have hereunto set my hand and affixed
                                                 the seal of said Court, this     29th day of October
                                                 in the year two thousand and._ _--"'T....H=I=R=T...E=E=N'-'--_ _ _ _......
                                                                                      Cathy M. Garrett, Clerk




                                                          Per
                                                                         Dianne _G affney,)?Sep~erk /




                                                                                          APPENDIX, p. 148
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 27 of
                                            filed 08/28/15    105
                                                            PageID.7843   Page 44 of 50




                          E XHI B I T          N O. 5




                                                                 APPENDIX, p. 149
                                1:19-cv-01305-JES
           Case 2:05-cr-80810-SFC-MKM
                                 \ ...   ECF No. 655# 11-3    Page 28 .of
                                                       filed 08/28/15      105
                                                                        PageID.7844
                                                                        -.,                                                                      Page 45 of 50
                                                  )   Original - Court                                              ) copy - Police ~gency
,',pproved SCAO                                       I" copy - Prosecutor                                       · ~"' copy - Arresting agency
                                                      2nd COPY - Defien dant/Juveni·1 e                            PROBATE ns CODE NOL
             STATE OF MICHIGAN                                                                                                             CASE NO.
           THIRD JUDICIAL CIRCUIT                                  MOTION/ORDER                                                         05-005322-01-FH
               WAYNE COUNTY                                      OF NOLLE PROSEQUI

ORI Ml- 82109SJ            Court address   1441 St. Antoine- Detroit, Ml 48226              Courtroom                             Cour t telephone no.             313-224-S170

Pr
 o ice Reoort N0.
                                                                                          Defendant/Juvenile name, address, and telephone no.
                                  ~ The State of Michigan                                 Michael A Clark
THE PEOPLE OF                                                                  V          r                    1
                                  D
                                                                                          CTN/TCN                         SID                                     DOB
                                                                                          05509877-01                     MI-1295248A                        II                   I


D           Juvenile        In the matter of

                                                                                                                              CHARGE CODE(S)
Count                                         CRIME                                                                          MCL citation/PACC Code
1              Weaoons - Firearms - Possession By Felon                                                     750224F
2              Weapons Felony Firearm                                                                       750227B-A
3

                                                                          I MOTION I
Dominic James BegrHiiL (Y).ell';>S(l             ~eQrnaQ                             , prosecuting official, moves for a nolle prosequi in this case
    Name (typ, or print)
    for the following reason(s):



     ~-j- 13                                                                          I   1==>-a <MY>C>d"Cf>   '<'.}:>«'.QIY:'::, I \        I   I 1-:C: I
    Date                                                                             Prosecuting official                                                                   Bar no.

                                                                       I ORDER I
    IT IS ORDERED:

~          . Motion for no lie prosequi is granted and the case is dismissed without prejudice.
    D 2. Motion for nolle prosequi is granted as to the following charge(s) which are dismissed without prejudice:




    0   3. Motion for nolle prosequi is denied.
    0   4. Defendant/Juvenile shall be immediately discharged from confinement in
    0   5. Bond is canceled and shall be returned after costs are deducted.
    0   6. Bond is continued on the remaining charge(s).




                                                                                     Judg      agistrate                                                                    Barno.


    ff item I is checked the clerk of the court shall advise the Michigan State Police Criminal Justice Information Center of th
    as required under MCL 769.16a.

    MC 263 (03/09) MOTION/ORDER OF NOLLE PROSEQUI                                             MCL 28.243, MCL 767.29, MCL 769.16a. MCR 5.936(Dl,_ _ __



                                                                                                                                 APPENDIX, p. 150
                          1:19-cv-01305-JES
     Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 29 of
                                                 filed 08/28/15    105
                                                                 PageID.7845                     Page 46 of 50


                                              STATE OF MICHIGAN

                                     DOCUMENT CERTIFICATION


STATE OF MICHIGAN          }
COUNTY OF WAYNE,                 §
CITY OF DETROIT




I,    CATHY M. GARRETT , 'Clerk of the Third Judicial Circuit Court do herby certify that the foregoing is
currently taken and copied from the original record in the case of:



People vs         Michael Clark                            Case# 05-005322-01 FH
                                                                 ----------------
remaining in my office and of record in said Court, and that the same has been examined and compared by me
with the original of said record in said cause, and that it is a correct transcript there from, and of the whole of
such original record.                                ·




                                                 In Testimony Whereof, I have hereunto set my hand and affixed
                                                 the seal of said Court, this   29th day of October
                                                 in the year two thousand and          THIRTEEN
                                                                                   Cathy M. Garrett, Clerk

                                                                   ___./ J______!l' - - - - -

                                                          Per
                                                                       bianne Gaffney, Depupgferk/




                                                                                       APPENDIX, p. 151
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 30 of
                                            filed 08/28/15    105
                                                            PageID.7846   Page 47 of 50




                         E XH I B I T          N 0. 6




                                                                 APPENDIX, p. 152
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 31 of
                                            filed 08/28/15    105
                                                            PageID.7847                 Page 48 of 50



                                                 Law Offices
                                           SUZANNA KOSTOVSKI
                                                 Suite 1512
                                       1249 Washington Boulevard
                                       Detroit, Michigan 48226-1874
                                                                                           (313) 965-6050
                                                                                           (313) 965-6051 FAX
                                                                                      SK0ST0VSKl1512@MSN.C0M

                                              January 19, 2006

                                           SUBJECT TO ATTORNEY/CLIENT PRIVILEGE

     Mr. Michael Clark
     Sanilac County Jail
     65 N. Elk
     Sandusky,MI48471

            Re:     USA v. Clark

     Dear Mr. Clark:

            Enclosed please find the scheduling order for your case. Also, Fred Walker, the attorney who
     contacted me about ten days ago has not yet come in to pick up your file. I need to know what you
     plan on doing regarding a change in attorneys. Please let me know as soon as possible.




                                                  Sliianna Kostovski

     sk
     Enc:




                                                                                          ; .·.




                                                                              APPENDIX, p. 153
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 32 of
                                            filed 08/28/15    105
                                                            PageID.7848                   Page 49 of 50
        Case 2:05-cr-80810-LPZ-MKM         Document 94     Filed 01/18/2006      Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICIDGAN
                                   SOUTHERN DIVISION



  UNITED STATES OF AMERICA,

                         Plaintiff,                    CRIMINAL NO. 80810

  vs.
                                             HON. LAWRENCE P. ZATKOFF
  D-1 MICHAEL ANTHONY CLARK,
       a.k.a. "Mike Nitty," a.k.a. "Mike,"
  D-2 KEVIN LENARD YOUNGBLOOD, a.k.a."Kev"
  D-3 CHARLES RILEY GADSON. a.k.a. "Chuck,"
  -0-4 JAMES JACKSON, a.k.a. "Ziggy,"
  D-5 FNU LNU, a.k.a. "Tio,"
  D-6 TODD DUANE BENALLY, a.k.a. "T," a.k.a. "Roberto Jc,i,e Garcia," a.k.a. "Rojo,"
  D-7 TREYVAN AGEE, a.k.a. "James Clark," a.k.a. "C-Pebble,"
  D-8 BESSIE BLOUNT HOWARD,
  D-9 ALISSA CANTY,
  D-10 STEPHANIE HELENE BAXTER,
  D-11 RAMANDO ANTONE WELLONS, a.k.a. "Donut,"
  D-12 JERRY L. SEXTON, a.k.a. "J,"
  D-13 LEE H. GILMORE, a.k.a. "Crazy Lee,"
  D-14 LEON JOHNSON, Jr., a.k.a. "Nick,"
  D-15 FELIX PEDRO BETANCO,

                                         Defendants.
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.__:!

                                        SCHEDULING ORDER

           IT IS HEREBY ORDERED that the following deadlines are established in accordance

  With those set and agreed to by the parties during the December 5, 2005 Status Conference:

           Discovery Deadline:                 January 31, 2006
           Pretrial Motions Deadline:          May 15, 2006
           Plea Cut-Off:                       July 17, 2006




                                                                                APPENDIX, p. 154
                          1:19-cv-01305-JES
     Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-3    Page 33 of
                                                 filed 08/28/15    105
                                                                 PageID.7849                        Page 50 of 50
..          Case 2:05-cr-80810-LPZ-MKM            Document 94        Filed 01 /18/2006      Page 2 of 2

•




                I1r IS ALSO ORDERED, pursuant to 18 U .S.C. §316 1 et. seq. that this order shall not

        affect the calculation of time under the Speedy Trial Act, and that the ends of justice will be

        served by it.

               I1r IS SO ORDERED.

                                                             s/Lawrence P . Zatkoff
                                                             LAWRENCEP. ZATKOFF
         Entered: January 18, 2006                           United States Federal District Judge




                                                                                         APPENDIX, p. 155
                         1:19-cv-01305-JES
    Case 2:05-cr-80810-SFC-MKM              # 11-3
                                  ECF No. 655-1  filedPage 34 of 105
                                                      08/28/15   PageID.7850   Page 1 of 5
•




                             EXHIBIT             NO.    7




                                                                    APPENDIX, p. 156
                                  1:19-cv-01305-JES  # 11-3
                                                          filedPage 35 of 105
.            Case 2:05-cr-80810-SFC-MKM    ECF No. 655-1       08/28/15   PageID.7851                         Page 2 of 5

                                                              LAW OFFICES

•                                               DAVID S. STEINGOLD,                   P .O .
    DAVID 5 . STEINGOLD•*                               1630 GUA RD IAN B UILDI N G
                                                                                                               DEARBORN OFFICE
    TRACIE D. PALM ER                                    500 GRISWOLD STREET
                                                                                                           564 1 SCHAEFER ROAD
JULIANNE I. O'HARA OF COUNSEL                       DETROIT, MICHIGAN          48226                  DEARBORN, MI CHIGAN 48126
                                                        TELEPHONE (3 13) 962-0000                     TELEPHONE ( 3 I 3) 943-2724
    •A.J...SO MEMBER OF A.Rl'ZONJ\ BAR                  FACSIMILE ( 313) 962-0766                      FACSIMILE (3 13) 945-5618
                                                    E-MAIL: OETROITOEFENO ER.YAHOO.COM




                                                              November 21, 2006




                                         ATTORNEY/CLIENT CORRESPONDENCE
                                          OPEN ONLY IN PRESENCE OF INMATE


                        Mr. ?vlichael Clark INMATE #0628'.33
                        St. Clair County Jail
                        1170 Michigan Rd.
                        Port Huron, MI 48060

                                          Re:   USA v Michael Clark
                                                Case No. 2005-cr-80810

                        Dear Mr. Clark,

                        This letter is in response to your refusal to meet with me following the interview with the
                        probation officer on November 15, 2006. We had a similar problem before trial when I
                        needced to talk to you in order to properly prepare for trial. By now you should have
                        received my last letter regarding the trial and let me again express how sorry .I am about
                        the nesults. Without belaboring the point, I wish that you had allowed me to follow the
                        strate:gy I suggested, which also would have provided me with the · means to have
                        obtained the information which I believe would have made a difference, at least on the
                        cocaine and the CCE charges.

                        Wha1tever you feel about the verdict, I have no understanding of why you will not discuss
                        your case ~th me. I am trying to prepare for sentence and to discuss your legal options
                        at this point. We can not do that if you will not see me.

                        Additionally, I am still owed $17,500.00 (Seventeen Thousand Five Hundred Dollars) of
                        the $25,000.00 (Twenty-Five Thousand Dollar) trial fee. I would think that my
                        willili1gness to work as hard as I did on your case, as hard as I would have worked if I had
                        been paid twice the fee in advance, would have convinced you of my dedication to your
                        cause. Whether you think that or not, I have always regarded you as a man of your word
                        and I am hoping and expecting that you will see to it that I am paid.




                                                                                                APPENDIX, p. 157
                          1:19-cv-01305-JES
     Case 2:05-cr-80810-SFC-MKM              # 11-3
                                   ECF No. 655-1  filedPage 36 of 105
                                                       08/28/15   PageID.7852                 Page 3 of 5
.•
         Mr. Michael Clark #62833
         November 21 , 2006
         Page 2 of2


         A more important concern at this point is whether or not I can continue to represent you
         if you refuse to talk to me about your situation and about the sentencing. Accordingly,
         unless I have heard from you in some form within 10 (ten) days of this letter, I intend on
         filing a motion to withdraw from further representation of you in this case. I can not
         recall having done so in the past before sentencing, but I will not be responsible for your
         sentence if you are not willing to discuss the situation with me.

         Further, unless arrangements are made to pay the balance of my fee, you are leaving me
         with no alternative but to seek collection. It is hard for me to phantom that you would
         require me to do this, having saved hundreds of thousands of dollars of assets belonging
         to you and Linda. Until that time, I still believe you are a man of your word and that
         payment will be received before the deadline.

         Very truly yours,
                  ~-- - - - - - - - -




         DSS/ar




                                                                                  APPENDIX, p. 158
                                                                                  - ·-   · · ·-··--~~~

                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 663        Page 37 of PageID.7885
                                            filed 10/05/15   105            Page 1 of 8

                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



  UNI TED STATES OF AMER I CA,

  Plaintiff-Respondent,                          Criminal Case No. 05-cr-80810-1
                                                 Civil Action No. 14-CV-10183

  - vs-
                                                 fe    D IL fe             fnl
  MICHAEL ANTHONY CLA~K,
                                                l(      OCT O5 2015        ~
                                                      CLERK'S OFF/CE
  Defendant- Petitioner.                                 DETROIT
                                I
 DEFENDANT' S SUPPLEMENTAL MOTION TO VACATE, SET ASIDE OR CORRECT
 SENTENCE PURSUANT TO 28 U. S .C. § 2255; AND MEMORANDUM OF POINTS
                     AND AUTHORITIES IN SUPPORT


            COMES NOW defendant, Michael Anthony Clark, pursuant

  t o Rule 12, governing motions under§ 2255, therein

  conjunction wi t h Fed. R. Civ . P . 15 (d) and hereby submits the

  foregoing supple ment to defendan t 's [first] amended motion to

  vacate , set aside or correct sentence pursuant to 28 U. S . C . §

  2255 and states as follows:

I. DEFENDANT'S COUNSEL PROVIDED INEFFECTIVE ASSISTANCE WHEN HE FAILED
   TO OBJECT TO THE GOVERNMENT' S FAILURE TO ADDUCE SUFFICIENT EVIDENCE
   DURING ITS CASE-IN-CHIEF THAT DEFENDANT ACTED "IN CONCERT WITH FIVE
   OR PERSONS" WHILE ENGAGING IN A "SERIES" OF AT LEAST THREE "DRUG
   TRANSACTIONS" WHEREBY DEFENDANT DERIVED "SUBSTANTIAL INCOME OR
   RESOURCES" THEREFROM THE SAME AND THAT THERE EXISTED SOME "RELATION"
   BETWEEN THE CHARGED ACTIVITIES THERETO DEFENDANT.


  A. De fe ndant's Right To Effective Assistance Of Counsel :

            The right to counsel encompasses t he r i ght to

  effec t ive assistance of counsel. McMann v . Ri chardsnn,..._1,9 7_ _ _ __

  U. S. 759, 771 ( 1 970). See Also Strickland v . Washi
                                                                APPENDIX, p. 159
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 663        Page 38 of PageID.7886
                                            filed 10/05/15   105           Page 2 of 8



        668, 686-688, 694 (1984).

             Here, it is established that defendant enjoyed the

  right to effective assistance of his trial counsel.



  B. Defendant's Trial Counsel Provided Ineffective Assistance

  When Counsel Failed To Object To Government's Failure To Prove

  That Five Or More Persons Acted "In Concert" Therein Proving

  They Committed A Violation Involving At Least Three Acts

  Comprising The Necessary "Series" In Order To Sustain Proof

  That Defendant Violated The Engaging In A Continuing Criminal

  Enterprise Statue He Was Charged Therein The Indictment With

  Having Violated :

             The Due Process Clause of the Constitution requires

  that the government must prove beyond a reasonable doubt

  "every fact necessary to constitute the crime with which [the

  defendant) is charged." In re Winship, 397 U.S . 358 , 364

  (1970) .

             Engaging In A Continuing Criminal Enterprise (CCE) as

  defined in 21    u. s . c.   §   848 (c) as:   (1) he violates any

  provision of Title III the punishment for which is a felony,

  and

                     (2) Such violation is part of a "continuing

  series" o f violations of this title or tit l e III--

                 (A) which are undertaken by such person "in

  concert with five or more persons" with respect to whom such

  person occupies a position of organizer, a supervisory

  position, or any other position of management , and

                         (B) from which such person obta i P-.-~~~~~~~--

  substantial income or resources .
                                                                APPENDIX, p. 160
                                             -2-
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 663        Page 39 of PageID.7887
                                            filed 10/05/15   105            Page 3 of 8



            Defendant incorporates his summary and arguments

  presented therein Section VIII, of the [first] amended motion

  to vacate, set aside or correct sentence pursuant to 28                  u.s .c.
  § 255, by reference as if rewritten herein .

            Acting "in concert with five or more persons,"

  although not their particular identities, is one of the

  elements of "fact" a jury must unanimously find defendant to

  have committed in order to convict him of violating§ 848.

  Richardson v. United States, 526 813, 824 (1999).

            Defendant's counsel failed to particularly object to

  the government's failure during its presentation of its case-

  in-chief to prove that defendant acted "in concert with five

  or more persons" therein any "continuing series" of at least

  "three or more drug of tenses" wen~.         in "re l ation" to any

  activities whereupon "substantial income or resources" der ived

  therefrom the same.



            Here, defendant's counsel should have made particular

  ob jections therein the government's failure to prove these

  aforementioned elements of the CCE charged under§ 848 ; and

  had counsel objected would have resulted in a directed verdict

  of acqu ittal or dismissal of the CCE charge. Defendant was

  prejudiced by counsel's acts and omissions therein his failure

  to object to the government's insuff i cient evidence adduced at

  trial. Strickland v . Washington, 466 U.S . at 694 .

            Gi ven these facts, defendant's CCE conviction and

  sentence must be ordered vacated at this time.

            DATED: This~~ay of September 2015.

                                            -3-                 APPENDIX, p. 161
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 663        Page 40 of PageID.7888
                                            filed 10/05/15   105           Page 4 of 8   ·i




                   By
                     .Michael
                      ,. . .,. , - .,,.-------------~~------
                        I

                                        Anthony Clar
                        Fed. Reg. No. 28321-
                        Federal Correctional Institution
                        Tucson
                        P.O . Box 23811
                        Tucson, Arizona 85734




                                       -4-

                                                                APPENDIX, p. 162
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 663        Page 41 of PageID.7889
                                            filed 10/05/15   105           Page 5 of 8


                           D E CL ARAT I ON




            I, Michael Anthony Clark, in accordance with 28 U.S.C.

  § 1746 , on thi~~4ay of September 2015, hereby declare and

  affirm under pena l ty of perjury that the statements and

  representat i ons made herein are true and correct to the best

  of my knowledge and belief.



                   By
                     -'Micha el Anthony Cla ~
                       Fed . Reg . No. 2832 1t;J)19
                       Fede r a l Co rrectiona l I n stitu t ion
                       Tucson
                       P.O. Box 238 11
                       Tucson, Arizona 85 734




                                    -5-

                                                                   APPENDIX, p. 163
                                                                   •
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 663        Page 42 of PageID.7890
                                            filed 10/05/15   105              Page 6 of 8


                          CERTIFICATE OF SERVICE




            I, Michael Anthony Clark, hereby certify that a copy

 of the foregoing p l eading was sent by first c l ass mail postage

  prepaid on t h is:9"'1tlay of September 2015, to: Offi ce of the

  United States Attorney for the Eastern District of Mi chigan,

  at : United States Courthouse         &    Federal Bui l ding, 231 We s t

 Lafayette Boulevard, Detroit, Mich i gan 48226-27 1 4.


                               By~                                       .....___D
                                      1c ae Antony Clar
                                     Fed. Reg. No . 28321
                                     Federal Correctiona     nstitution
                                     Tucson
                                     P.O. Box 23811
                                     Tucson , Arizona 85 734




                                            - 6-

                                                                  APPENDIX, p. 164
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 43 ofPageID.7903
                                           filed 12/21/15    105                Page 1 of 22




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

               Plaintiff-Respondent,            Hon. SEAN F. COX
                                                Hon. MONA K. MAJZOUB
        -vs-
                                                CRIMINAL NO. 05-80810
                                                CIVIL NO. 14-10183
  D-1 MICHAEL ANTHONY CLARK,

               Defendant-Petitioner.

                                                                            /

             THE UNITED STATES' COMBINED BRIEF AND RESPONSE
            IN OPPOSITION TO DEFENDANT’S SECTION 2255 MOTION

                                   Procedural History

        Defendant-Petitioner Michael Anthony Clark was charged with conspiracies to

  distribute marijuana, cocaine and cocaine base as well as a continuing criminal

  enterprise (CCE) with respect to the marijuana and cocaine conspiracies, felon in

  possession of a firearm, money laundering, money laundering conspiracy, and several

  counts of unlawful use of a communication facility.          (R. 259-2: Superseding

  Indictment, Pg ID 1623-61) Clark proceeded to trial, and the jury convicted him on all




                                                                    APPENDIX, p. 165
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 44 ofPageID.7904
                                           filed 12/21/15    105               Page 2 of 22




  of the drug counts and felon in possession counts, but acquitted him of money

  laundering, money laundering conspiracy, and some of the communication facility

  counts. (R. 351: Verdict Form, Pg ID 2477-84) On February 22, 2007, the trial

  judge, the Honorable Lawrence P. Zatkoff, sentenced Clark to concurrent sentences of

  600 months, 480 months, 120 months and 48 months. (R. 455: Judgment, Pg ID

  2832-37) Clark appealed, raising the following issues: the trial court erred in not

  granting motions to suppress the wiretap and search warrants; the trial court should

  have granted a mistrial due to prosecutorial misconduct; there was insufficient evidence

  to support the CCE count; the convictions for felon in possession violated the Ex Post

  Facto clause; entry of judgment for both CCE and the underlying drug conspiracies

  violated the protection against double jeopardy; and failure to discuss statutory

  sentencing factors rendered sentences procedurally unreasonable.

        The Sixth Circuit affirmed Clark’s convictions, except the marijuana and cocaine

  conspiracies which the court found to be double jeopardy in relation to the CCE

  conviction. The court also found that the trial court did not properly reference the

  sentencing factors of 18 U.S.C. § 3553(a) and remanded for resentencing.         United


                                             2



                                                                     APPENDIX, p. 166
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 45 ofPageID.7905
                                           filed 12/21/15    105               Page 3 of 22




  States v. Clark, 454 Fed. Appx. 435, 2011 WL 6881788 (6th Cir. 2011)(unpublished).

  Clark appealed to the Supreme Court, but certiorari was denied on October 1, 2012.

  (R. 590: Letter from Supreme Court)            On January 15, 2013, Judge Zatkoff

  re-sentenced Clark to essentially the same sentence he received originally, but omitting

  a concurrent 480 months. (R. 601: Amended Judgment, Pg ID 7407-13) On January

  15, 2014, Clark filed a motion to vacate his sentence under 28 U.S.C. § 2255. (R.

  627: Motion to Vacate, Pg ID 7580-95) On July 8, 2014, Clark filed a brief in support

  of his 2255 motion. (R. 651: Brief in Support of Motion to Vacate, Pg ID 7717-96)

  On August 28, 2015, Clark filed an amended motion to vacate. (R. 655: Amended

  Motion, Pg ID 7800-54) He filed another supplemental motion to vacate on October

  5, 2015. (R. 663: Supplemental Motion, Pg ID 7885-92) His motion should be

  denied for the following reasons.

                                        Argument

        Title 28, United States Code, Section 2255 provides a remedy only when:

               the sentence was imposed in violation of the Constitution or
               laws of the United States, or that the court was without
               jurisdiction to impose such sentence, or that the sentence


                                             3



                                                                     APPENDIX, p. 167
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 46 ofPageID.7906
                                           filed 12/21/15    105                  Page 4 of 22




                was in excess of the maximum authorized by law, or is
                otherwise subject to collateral attack.

  Section 2255, however, Adoes not encompass all claimed errors in conviction and

  sentencing.@ United States v. Addonizio, 442 U.S. 178, 185 (1978). An error of law

  in sentencing must rise to the level of a Afundamental defect which inherently results in

  a complete miscarriage of justice@ before section 2255 relief is appropriate.   Id.; Hill v.

  United States, 368 U.S. 424, 428 (1961); Mars v. United States, 615 F.2d 704, 706 (6th

  Cir. 1980).

        Clark claims that his trial and appellate counsel were constitutionally ineffective.

  To succeed on a true ineffective assistance of counsel claim, a defendant must show that

  his attorney Amade errors so serious that counsel was not functioning as the >counsel=

  guaranteed the defendant by the Sixth Amendment@ and that this worked Ato deprive the

  defendant of a fair trial, a trial whose result is reliable.@ Strickland v. Washington, 466

  U.S. 668, 687 (1984). In order to establish that he was prejudiced within the meaning

  of Strickland, Clark must demonstrate Athat the decision reached would reasonably

  likely have been different absent the [alleged] errors.@ Id. at 696; Chandler v. Jones,

  813 F.2d 773, 781 (6th Cir. 1987).    He has not even begun to make such a showing.

                                              4



                                                                       APPENDIX, p. 168
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 47 ofPageID.7907
                                           filed 12/21/15    105                Page 5 of 22




        Clark merely asserts, in a conclusory fashion, that he was prejudiced when his

  attorneys failed to do the following:

        1. Litigate claim of actual innocence on FIP counts;
        2. Appeal sufficiency of 924(c) conviction;
        3. Challenge CCE charge;
        4. Appeal sufficiency of CCE conviction;
        5. Move to suppress evidence;
        6. Pursue receipt of Brady information;
        7. Move for a Franks hearing;
        8. Move for mistrial at jury selection;
        9. Ensure Speedy Trial rights;
        10. Appeal denial of Speedy Trial motion;
        11. Seek severance from other defendants;
        12. Withdraw due to a conflict of interest.
        13. Challenge government use of perjured statements;
        14. Conduct pretrial investigation;
        15. Appeal admission of 404(b) evidence.

  (R. 627, 651, 655 & 663: Motion to Vacate, Brief, Amended, and Supplemental)

  Clark=s shotgun approach to claiming ineffective assistance of counsel is not appropriate

  and should not be countenanced by this Court.          The fact is that Clark has not

  established, through citations to the record or otherwise, that any of the above alleged

  actions and choices of his attorneys was an error, let alone that the result of his trial

  would reasonably likely have been different absent the error.


                                             5



                                                                      APPENDIX, p. 169
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 48 ofPageID.7908
                                           filed 12/21/15    105                   Page 6 of 22




        While the government is not in a position to prove a negative with respect to

  every random and unsubstantiated argument Clark makes, quite a number of Clark=s

  claims are patently false, based upon incorrect assumptions and/or meritless on their

  face. A review of the record reveals that Clark=s attorneys vigorously represented him

  and many of the things he says his attorneys did not do, they actually did do.

                               1. Motion to Dismiss FIP Counts

        Clark argues that his attorney failed to competently litigate his innocence relative

  to the felon in possession counts because his rights had been restored at the time of his

  firearm possession.   (R. 627: Motion to Vacate, Pg ID 7591; R. 651: Brief in Support

  of Motion to Vacate, Pg ID 7728) He also complains that his attorney failed to

  competently investigate the facts and law pertaining to his FIP counts.           (R. 655:

  Amended Motion to Vacate, Pg ID 7801-06) In fact, however, his attorney did move

  to dismiss these counts, (R. 156: Motion to Dismiss Counts 41 and 42), and his

  appellate counsel continued to argue the issue on appeal. However, the Sixth Circuit

  considered and rejected this argument.     United States v. Clark, 454 Fed. Appx. at

  444-45. A>It is well settled that a ' 2255 motion may not be employed to re-litigate an


                                              6



                                                                       APPENDIX, p. 170
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 49 ofPageID.7909
                                           filed 12/21/15    105                 Page 7 of 22




  issue that was raised and considered on appeal absent highly exceptional circumstances,

  such as an intervening change in the law.=@ DuPont v. United States, 76 F.3d 108, 110

  (6th Cir. 1996)(quoting Giraldo v. United States, 54 F.3d 776 (6th Cir.

  1995)(unpublished)).      No intervening change in the law has occurred relative to

  Clark=s arguments.

                       2.   Clark Was Not Charged With 18 U.S.C. § 924(c)

        Clark also bizarrely claims that his appellate counsel was deficient in not raising

  the issue of the sufficiency of the evidence to sustain his 924(c) convictions. (R. 655:

  Amended Motion, Pg ID 7811-13) However, he was never charged with or convicted

  of section 924(c).

                       3.   Motion for Judgment of Acquittal on CCE Charge

        Clark next falsely accuses his counsel of not properly challenging his conviction

  for carrying on a Continuing Criminal Enterprise (CCE). (R. 627: Motion to Vacate,

  Pg ID 7591-92; R. 651: Brief in Support of Motion to Vacate, Pg ID 7728-29; R. 663:

  Supplemental Motion, Pg ID 7885-92) The truth is that his attorney did file a motion

  challenging the sufficiency of the evidence on the CCE charge. The motion was


                                              7



                                                                       APPENDIX, p. 171
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 50 ofPageID.7910
                                           filed 12/21/15    105               Page 8 of 22




  rejected in a well-reasoned opinion by Judge Zatkoff, United States v. Clark, 2006 WL

  3253232 (E.D. Mich. 2006)(unpublished), and this ruling was affirmed on appeal.

  Clark, 454 Fed. Appx. at 443-44.

                              4. Motions to Suppress Evidence

        Clark=s contention that his counsel failed to protect his Fourth Amendment rights

  by challenging searches and seizures made by the police is also unfounded.      In fact,

  his attorneys moved to suppress evidence from search warrants executed at 8843

  Livernois (R. 169: Motion to Suppress, Pg ID 764-86), and at 7559 Prairie (R. 149:

  Motion to Suppress, Pg ID 524-56), in addition to two suppression motions targeting

  the wiretap intercepts. (R. 157: Motion to Suppress, Pg ID 610-32; R. 159: Motion to

  Suppress, Pg ID 635-46) Judge Zatkoff denied these motions in two detailed opinions.

  United States v. Clark, 2006 WL 1983220 (E.D. Mich. 2006)(unpublished); United

  States v. Clark, 2006 WL 2008511 (E.D. Mich. 2006)(unpublished).

                       5.   Pursuit of Brady and Impeachment Material

       Clark is similarly factually wrong when he states that his counsel failed to pursue

  the receipt of all Brady (exculpatory) and impeachment material from the government.


                                             8



                                                                     APPENDIX, p. 172
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                              ECF No. 669         Page 51 ofPageID.7911
                                           filed 12/21/15    105                Page 9 of 22




  To the contrary, Clark=s attorneys repeatedly and vigorously sought all discoverable

  information as well as information which was not discoverable. On June 6, 2006,

  counsel filed a request for all discoverable information required by the Federal Rules of

  Criminal Procedure, the Jencks Act and Brady. (R. 155: Discovery Request, Pg ID

  595-96) Counsel also moved for law enforcement officers to retain their rough notes

  (R. 150: Motion to Retain Notes, Pg ID 557-63), for disclosure of impeaching

  information (R. 152: Motion for Disclosure, Pg ID 571-80), for disclosure of Federal

  Rules of Evidence 404(b) and 609 evidence (R. 151: Motion for 404(b) and 609

  Disclosure, Pg ID 564-70) and for un-redacted copies of wiretap and search warrant

  affidavits, which might have revealed the identity of confidential informants. (R. 167:

  Motion for Discovery, Pg ID 739-46) Judge Zatkoff denied the motions in docket

  numbers 151 and 152, relying upon the fact that the government had already provided

  all discoverable information.      (R. 211: Opinion and Order, Pg ID 1285-86)

  Similarly, in the same opinion in which he overruled Clark=s challenge to the wiretap,

  Judge Zatkoff denied Clark access to un-redacted affidavits, reasoning that

  “[d]efendants have failed in their burden to show a sufficient need for this information


                                             9



                                                                      APPENDIX, p. 173
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 52 of
                                            filed 12/21/15    105
                                                            PageID.7912           Page 10 of 22




  and the Court believes that the release of such information may compromise the identity

  of the confidential informants in this case.” United States v. Clark, 2006 WL 2008511,

  at 3-4 (E.D. Mich. 2006)(unpublished)(ACriminal defendants do not have a broad

  constitutional right to discovery.@).

                                          6.   Franks Hearing

        In a related complaint, Clark argues that his attorneys should have sought a

  Franks hearing to uncover false statements made in the Title III wiretap affidavit, and in

  the search warrant affidavits justifying the searches of 8843 Livernois and 7559 Prairie.

  But Clark misapprehends what is necessary to obtain a Franks hearing. It is far from

  automatic. In order to be entitled to a Franks hearing, a defendant must Amake[] a

  substantial preliminary showing that a false statement knowingly and intentionally, or

  with reckless disregard for the truth, was included by the affiant in the warrant affidavit,

  and . . . the allegedly false statement is necessary to the finding of probable cause.”

  Franks v. Delaware, 438 U.S. 154, 155-56 (1978).              See also United States v.

  Mastromatteo, 538 F.3d 535, 545 (6th Cir. 2008)(quoting United States v. Graham, 275

  F.3d 490, 505 (6th Cir. 2001)). Clark makes conclusory allegations of falsehood in his


                                                 10



                                                                        APPENDIX, p. 174
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 53 of
                                            filed 12/21/15    105
                                                            PageID.7913        Page 11 of 22




  2255 motion and does not specify what statements are allegedly false or whether he

  related the falsehoods to his attorney. Nor does Clark even begin to show how the

  removal of those statements would undercut the court=s finding of probable cause – the

  second prerequisite to a Franks hearing. At one point Clark argues that references to

  him committing murders within the affidavits were included to Aexcite prejudice@

  against him without Adue process.@ Assuming that Clark denied committing murders

  to his attorney, his counsel reasonably could have concluded that it would not be in

  Clark=s best interest to testify and be subject to cross-examination by the government

  about uncharged murders, without a grant of immunity, in an effort to make a

  preliminary showing.    This is particularly true given that, whether or not Clark

  committed uncharged murders, this information was superfluous to establishing

  probable cause that Clark was engaged in drug trafficking utilizing a particular

  telephone.   Strickland counsels courts to be highly deferential in assessing the

  reasonableness of an attorney=s strategy and performance:

               A fair assessment of attorney performance requires that every effort be
               made to eliminate the distorting effects of hindsight, to reconstruct the
               circumstances of counsel=s challenged conduct, and to evaluate the
               conduct from counsel=s perspective at the time. . . . [A] court must indulge

                                            11



                                                                      APPENDIX, p. 175
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 54 of
                                            filed 12/21/15    105
                                                            PageID.7914       Page 12 of 22




               in a strong presumption that counsel=s conduct falls within the wide range
               of reasonable professional assistance. . . . A convicted defendant making a
               claim of ineffective assistance must identify the acts or omissions of
               counsel that are alleged not to have been the result of reasonable
               professional judgment.

  Strickland, 466 U.S. at 689-90.

                                     7.   Jury Selection

        Clark also claims that his counsel should have moved for a mistrial when a juror

  stated during voir dire that a family member had been killed by someone with the name

  of Michael Anthony Clark and the judge (the Honorable Paul V. Komives) brought up

  previous charges against Clark in front of the jury pool. Once again, Clark cites no

  record references to substantiate his contention. Government counsel has reviewed

  378 pages of transcript encompassing the entire jury selection process and was unable

  to find the statements alleged by Clark. To the contrary, the transcript reflects an

  ordinary and proper jury selection with nothing unusual or untoward occurring. (Voir

  Dire Transcript, Vol. 1, October 6, 2006; Voir Dire Transcript, Vol. 2, October 10,

  2006). Government counsel also telephoned Clark’s attorney, David Steingold, to

  inquire whether he remembered any of the alleged statements occurring during voir


                                            12



                                                                     APPENDIX, p. 176
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 55 of
                                            filed 12/21/15    105
                                                            PageID.7915           Page 13 of 22




  dire.    Mr. Steingold did not remember those statements occurring during jury

  selection.

                                        8.   Speedy Trial

          Clark also contends that he was denied his right to a speedy trial because of the

  ineffective assistance of his trial and appellate counsel.   Specifically, Clark argues that

  the time period from his arraignment on October 17, 2005 (R. 52: Acknowledgment of

  Indictment, Pg ID 132) until his counsel moved for a dismissal of the case based upon

  speedy trial (R. 162: Motion to Dismiss, Pg ID 657-63) on June 5, 2006 were not

  excludable delay under the STA. (R. 655: Amended Motion to Vacate, Pg ID 7818)

          But Clark fails to appreciate that the motion filed by his counsel was frivolous.

  Defendant was the lead defendant in a 15-defendant, 45-count drug conspiracy

  indictment. The Speedy Trial Act clearly provided for excludable delay “when the

  defendant is joined for trial with a codefendant as to whom the time for trial has not run

  and no motion for severance has been granted.” 18 U.S.C. § 3161(h)(6). The Sixth

  Circuit has interpreted this provision as meaning “where [] multiple defendants are

  charged together and no severance has been granted, one speedy trial clock governs.”


                                               13



                                                                         APPENDIX, p. 177
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 56 of
                                            filed 12/21/15    105
                                                            PageID.7916       Page 14 of 22




  United States v. Cope, 312 F.3d 757, 776 (6th Cir. 2002). In this case, until May 25,

  2006, three of Clark’s co-defendants were fugitives and had not yet been arraigned.

  Co-defendant Treyvan Agee was arraigned on May 25, 2006, ten days before Clark’s

  motion to dismiss. (R. 137: Acknowledgment of Indictment, Pg ID 453) Judge

  Zatkoff denied the motion on this very basis. (R. 203: Opinion and Order, Pg ID

  1244-47) It is thus not surprising that Clark’s appellate counsel did not waste her time

  on this meritless argument.

                                        9. Severance

        In a related issue, Clark next complains that his counsel should have sought a

  severance from the other defendants. But this also would have failed. As it turned

  out, only two defendants proceeded to trial: Clark and James Jackson. Under Federal

  Rule of Criminal Procedure 8(b), co-defendants Clark and Jackson were charged in a

  single indictment because they are Aalleged to have participated in the same act or

  transaction, or in the same series of acts or transactions, constituting an offense or

  offenses.@   (R. 3: Indictment, Pg ID 5-44)       When defendants are joined in an

  indictment, the Supreme Court has noted:


                                             14



                                                                     APPENDIX, p. 178
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 57 of
                                            filed 12/21/15    105
                                                            PageID.7917          Page 15 of 22




                There is a preference in the federal system for joint
                trials of defendants who are indicted together. Joint
                trials Aplay a vital role in the criminal justice system.@
                Richardson v. Marsh, 481 U.S. 200, 209 (1987).
                They promote efficiency and Aserve the interests of
                justice by avoiding the scandal and inequity of
                inconsistent verdicts.@ Id. at 210.

  Zafiro v. United States, 506 U.S. 534, 537 (1993). When defendants are properly

  joined under Rule 8(b), they should be severed for trial Aonly if there is a serious risk

  that a joint trial would compromise a specific trial right of one of the defendants, or

  prevent the jury from making a reliable judgment about guilt or innocence.@ Id. at

  539. Indeed, defendants carry a Aheavy burden of showing specific and compelling

  prejudice from having a joint trial.@ United States v. Tocco, 200 F.3d 401, 413 (6th

  Cir. 2000) (internal citation omitted).

         Even when there is a risk of prejudice from a joint trial, a severance is not

  mandated; rather, Aless drastic measures, such as limiting instruction, will often suffice

  to cure any risk of prejudice.@ Zafiro, 506 U.S. at 537.        Even mutually antagonistic

  defenses do not automatically require severance.      Id. at 538.

         In United States v. Mahar, 801 F.2d 1477, 1502 (6th Cir. 1986), the Sixth Circuit


                                               15



                                                                         APPENDIX, p. 179
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 58 of
                                            filed 12/21/15    105
                                                            PageID.7918             Page 16 of 22




  reiterated the heavy burden that a defendant claiming prejudicial joinder must bear:

                In order to establish that the trial court abused its discretion,
                a defendant Amust make a strong showing of prejudice@ and
                Amust demonstrate an inability by the jury to separate and
                treat distinctively evidence that is relevant to each particular
                defendant on trial.@

  The Sixth Circuit has found joinder not to be prejudicial where the jury is Aproperly

  instructed to give separate, personal consideration to the case of each individual

  defendant,@ United States v. Stull, 743 F.2d 439, 447 (6th Cir. 1984), and is cautioned

  not to use evidence admitted solely against other defendants. United States v. Swift,

  809 F.2d 320, 323 (6th Cir. 1987).     That is exactly what occurred in this case.

                                     10. Conflict of Interest

        Clark also argues that he received ineffective assistance of counsel at trial

  because his attorney was laboring under an actual conflict of interest. Specifically,

  Clark attached a letter his attorney, David Steingold, wrote to him after the trial asking

  that his legal fee be paid. That is the entirety of Clark’s evidence of a conflict.

        To establish ineffective assistance based upon a conflict of interests, Clark must

  “demonstrate that an actual conflict of interest adversely affected his lawyer’s

  performance.” Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). As the Sixth Circuit


                                               16



                                                                         APPENDIX, p. 180
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 59 of
                                            filed 12/21/15    105
                                                            PageID.7919            Page 17 of 22




  has further explained:

                We will not find an actual conflict unless appellants can point to specific
                instances in the record to suggest an actual conflict or impairment of their
                interests. . . . Appellants must make a factual showing of inconsistent
                interests and must demonstrate that the attorney made a choice between
                possible alternative courses of action, such as eliciting (or failing to elicit)
                evidence helpful to one client but harmful to the other. If he did not
                make such a choice, the conflict remained hypothetical. . . . There is no
                violation where the conflict is irrelevant or merely hypothetical; there
                must be an actual significant conflict.

  United States v. Hall, 200 F.3d 962, 965-66 (6th Cir. 2000)(emphasis added). Unless

  Clark shows “that his counsel actively represented conflicting interests, he has not

  established the constitutional predicate for his claim of ineffective assistance.”

  Sullivan, 446 U.S. at 350.

         With respect to the nonpayment of legal fees, the circuit courts of appeal have

  uniformly held that this merely creates the possibility of a conflict rather than an actual

  conflict.   “Although a `defendant’s failure to pay fees may cause some divisiveness

  between attorney and client,’ courts generally presume that counsel will subordinate his

  or her pecuniary interests and honor his or her professional responsibility to a client.’”

  United States v. Taylor, 139 F.3d 924, 932 (D.C. Cir. 1998)(quoting United States v.

  O’Neil, 118 F.3d 65, 71 (2d Cir. 1997)(“we never have held that failure to pay fees or


                                               17



                                                                          APPENDIX, p. 181
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 60 of
                                            filed 12/21/15    105
                                                            PageID.7920           Page 18 of 22




  an attorney’s motion to withdraw for his client’s failure to pay, without more, gives rise

  to a conflict of interest”). See also Caderno v. United States, 256 F.3d 1213, 1218-19

  (11th Cir. 2001)(attorney’s post-trial letter expressing frustration over not being paid did

  not indicate an actual conflict of interest); United States v. Wright, 845 F. Supp. 1041,

  1073 n.35 (D.N.J.)(“[N]onpayment of legal fees . . . does not establish a conflict of

  interest of the type which would establish ineffective assistance; lawyers are required to

  provide zealous advocacy regardless of a criminal defendant’s failure to a pay legal

  fees.”), aff’d, 46 F.3d 1120 (3d Cir. 1994)(table).

                  11. False Statements Before Grand Jury and at Sentencing

        Clark also argues that his counsel was ineffective for failing to challenge false

  statements allegedly made before the magistrate judge, before the grand jury and at his

  sentencing. These allegations, like Clark’s other complaints, are specious.

        First of all, anything occurring before a magistrate judge must have involved

  pretrial bond and detention issues and would have had no effect upon Clark’s trial.

  Second, because Clark’s case was remanded by the Sixth Circuit for re-sentencing, his

  original sentence was vacated. At Clark’s re-sentencing, no testimony of any kind was

  presented.    (Sentencing Transcript, January 15, 2013)            Accordingly, no false


                                              18



                                                                        APPENDIX, p. 182
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 61 of
                                            filed 12/21/15    105
                                                            PageID.7921            Page 19 of 22




  testimony could have been presented. Finally, even assuming arguendo that some of

  the testimony before the grand jury was inaccurate, the Supreme Court has made clear

  that a guilty verdict after a trial free from reversible error makes irregularities occurring

  before the grand jury harmless.       United States v. Mechanik, 475 U.S. 66, 70-72

  (1986)(“Measured by the petit jury’s verdict, then, any error in the grand jury

  proceeding connected with the charging decision was harmless beyond a reasonable

  doubt.”); see also United States v. Oguaju, 234 F.3d 1270, op. at 5 (6th Cir.

  2000)(unpublished)(applying Mechanik harmless error analysis to false testimony).

                                         12. Other Issues

        Clark raises several other complaints which are so vague that the government

  cannot intelligently respond. First, Clark argues that a tractor-trailer was unlawfully

  searched and that his attorney failed to challenge the search and the admission of

  evidence from it. He is apparently referencing a tractor-trailer seized on May 30,

  2005, containing frozen broccoli surrounding 1156 pounds of marijuana. (R. 477:

  Caldwell, October 12, 2006, at 19-20) The tractor-trailer was searched based upon

  intercepted conversations between Clark and co-defendant Penuales. Clark was not in

  possession of the tractor-trailer when it was searched and the government is unaware of


                                               19



                                                                         APPENDIX, p. 183
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 62 of
                                            filed 12/21/15    105
                                                            PageID.7922          Page 20 of 22




  what standing he could have established to challenge the search.

        Second, Clark contends that his appellate counsel failed to appeal the admission

  of FRE 404(b) evidence. It is true that Clark’s trial counsel moved to preclude the use

  of 404(b) evidence after requesting and receiving notice of possible 404(b) evidence

  from the government. (R. 273: Motion to Prevent Admission of 404(b) Evidence, Pg

  ID 1827-33) Judge Zatkoff declined to make a blanket prohibition on the use of

  404(b) evidence, preferring to rule in the context of the trial as the evidence was

  offered. It is unclear what specific evidence Clark complains should not have been

  admitted. If it was Kevin Youngblood’s testimony that Clark had a murder contract

  out on him and two other individuals or the government’s identification of his prior

  felony, this was the subject of a motion for mistrial and was fully litigated before the

  Sixth Circuit by Clark’s appellate counsel. See Clark, 454 Fed. Appx. at 441-42.

        Clark has failed to establish any errors by his trial or appellate counsel, let alone

  the type of serious error which reasonably likely would have changed the result of his

  trial or appeal. As the Sixth Circuit observed in ruling upon his appeal:

               [T]he evidence against Clark stands as quite strong. For example,
               multiple witnesses, including co-defendants, testified that Clark
               supervised and participated in a multi-person drug network that brought
               marijuana and cocaine into Detroit using tractor-trailers, distributed the

                                             20



                                                                       APPENDIX, p. 184
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 63 of
                                            filed 12/21/15    105
                                                            PageID.7923       Page 21 of 22




                drugs, and collected money. The wiretaps turned up conversations
                specifically documenting Clark’s activities with and in this organization.
                Officers intercepted one shipment of over 1000 pounds of marijuana and
                overheard Clark, in an intercepted call just after the interception,
                lamenting that “all [his] weed” had been in the truck.

  Clark, 454 Fed. Appx. at 442-43. His arm chair critique of his trial and appellate

  counsel, each of whom fought quite vigorously for him at every stage, cannot alter this

  conclusion.


                                        Conclusion

        For all of the foregoing reasons, Michael Clark=s section 2255 petition should be

  DENIED.

                                                  Respectfully submitted,

                                                  BARBARA L. MCQUADE
                                                  United States Attorney

                                                  KENNETH R. CHADWELL
                                                  Assistant U.S. Attorney
                                                  211 W. Fort Street, Suite 2001
                                                  Detroit, MI 48226
                                                  (313) 226-9698

  Dated: December 21, 2015




                                             21



                                                                     APPENDIX, p. 185
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 669# 11-3    Page 64 of
                                            filed 12/21/15    105
                                                            PageID.7924      Page 22 of 22




                              CERTIFICATE OF SERVICE

        I hereby certify that on December 21, 2015, I served a copy of the foregoing

  brief and motion by mailing a copy addressed to:




                                   Michael Anthony Clark
                                   Inmate No. 28321-039
                                   FCI Tucson
                                   Federal Correctional Institution
                                   P.O. Box 23811
                                   Tucson, Arizona 85734




                                                 s/ Kenneth R. Chadwell
                                                 KENNETH R. CHADWELL
                                                 Assistant United States Attorney
                                                 211 West Fort Street, Suite 2001
                                                 Detroit, Michigan 48226
                                                 313-226-9698
                                                 ken.chadwell@usdoj.gov




                                            22



                                                                      APPENDIX, p. 186
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                          11-3 02/21/17
                                                 Page 65Pg
                                                        of 105
                                                           1 of 22             Pg ID 7983



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff/Respondent,                CRIMINAL CASE NO. 05-cr-80810-1

       v.                                   CIVIL ACTION NO. 14-cv-10183

MICHAEL ANTHONY CLARK,                      DISTRICT JUDGE SEAN F. COX

       Defendant/Petitioner.                MAGISTRATE JUDGE MONA K. MAJZOUB

_________________________________/


                           REPORT AND RECOMMENDATION

       Petitioner Michael Anthony Clark is currently incarcerated at the Federal Correctional

Institution in Tucson, Arizona. Before the Court is Petitioner’s Motion to Vacate, Set Aside or

Correct Sentence pursuant to 28 U.S.C. § 2255 and his Brief in Support. (Docket nos. 627 and

651.) Petitioner has also filed an Amended Motion to Vacate (docket no. 655), a Second

Amended Motion to Vacate (docket no. 659 at 2-11), and a Supplemental Motion to Vacate

(docket no. 663), all of which appear to be supplements to Petitioner’s original Motion.

Respondent United States of America filed a Response to Petitioner’s Motion and Brief, in

which it also addressed Petitioner’s Amended Motion and Supplemental Motion (docket no.

669), and Petitioner replied to Respondent’s Response (docket no. 673). Petitioner has also filed

a Motion for Evidentiary Hearing (docket no. 649), three Motions for Discovery and Inspection

(docket nos. 650, 672, and 681), a Motion for Appointment of Counsel (docket no. 658), and two

Motions for the Liberal Construction of Pleading (docket nos. 659 at 1 and 674). The motions

have been referred to the undersigned for determination. (Docket nos. 630, 654, 657, 661, 664,




                                                                          APPENDIX, p. 187
                      1:19-cv-01305-JES
      2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                            11-3 02/21/17
                                                   Page 66Pg
                                                          of 105
                                                             2 of 22                               Pg ID 7984



675, and 682.) Because the record in this case conclusively shows that Petitioner is not entitled

to relief under 28 U.S.C. § 2255, an evidentiary hearing is not required to resolve the merits of

this action.      28 U.S.C. § 2255(b).              Therefore, the undersigned issues this Report and

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(b).

I.       RECOMMENDATION

         For the reasons stated herein, it is recommended that Petitioner’s Motion to Vacate, Set

Aside or Correct Sentence pursuant to 28 U.S.C. § 2255 (docket no. 627), Amended Motion to

Vacate (docket no. 655), Second Amended Motion to Vacate (docket no. 659 at 2-11),

Supplemental Motion to Vacate (docket no. 663), Motion for Evidentiary Hearing (docket no.

649), and Motions for Discovery and Inspection (docket nos. 650, 672, and 681) be DENIED. It

is also recommended that Petitioner’s Motion for Appointment of Counsel (docket no. 658), and

Motions for the Liberal Construction of Pleading1 (docket nos. 659 at 1 and 674) be DENIED as

moot.

II.      REPORT

         A.       Facts and Procedural History

         On September 8, 2005, Petitioner and fourteen others were named in an indictment, in

which the government alleged that Petitioner directed a large-scale drug distribution and money

laundering conspiracy from 1996 to 2005, and brought charges against Petitioner related to that

conduct; Petitioner was subsequently arrested in October of 2005. (Docket nos. 3 and 4.) In the

Superseding Indictment, Petitioner was ultimately charged with Conspiracy to Possess with

Intent to Distribute and to Distribute Marijuana under 21 U.S.C. §§ 846 and 841(a)(1);

Conspiracy to Possess with Intent to Distribute and to Distribute Cocaine under 21 U.S.C. §§ 846

1
  The Court is fully aware of its responsibility to liberally construe the pleadings of pro se parties and hold them to a
less stringent standard than similar pleadings drafted by attorneys, and it has done so here. See Haines v. Kerner,
404 U.S. 519, 520-21 (1972); Hahn v. Star Bank, 190 F.3d 708, 715 (6th Cir. 1999).

                                                           2

                                                                                             APPENDIX, p. 188
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                          11-3 02/21/17
                                                 Page 67Pg
                                                        of 105
                                                           3 of 22                 Pg ID 7985



and 841(a)(1); Continuing Criminal Enterprise (CCE) under 21 U.S.C. § 848; seven counts of

Unlawful Use of a Communication Facility to Conspire to Possess with Intent to Distribute

Controlled Substances under 21 U.S.C. § 843(b); two counts of Conspiracy to Launder Monetary

Instruments under 18 U.S.C. §§ 1956(a)(1)(A)(I) and (a)(1)(B)(I) and 1957(a) and (h)(6); two

counts of Felon in Possession of a Firearm under 18 U.S.C. § 924; Criminal Forfeiture under 21

U.S.C. § 853(a); and Criminal Forfeiture under 18 U.S.C. § 982(a)(1). (Docket no. 259-2;

docket no. 271-2.) Petitioner and one other defendant proceeded to trial on the charges filed

against them; the other thirteen defendants elected to plead guilty. On November 2, 2006, a jury

convicted Petitioner on the drug charges, the felon-in-possession charges, and five of the

communication facility charges, but acquitted him on the money laundering charges and two of

the communication facility charges. (Docket no. 351.) District Judge Lawrence P. Zatkoff

subsequently sentenced Petitioner to 480 months of incarceration on the marijuana charge, 600

months on the cocaine charge, 600 months on the CCE charge, 48 months on the communication

facility charges, and 120 months on the felon-in-possession charges, all to run concurrently.

(Docket no. 447.)

       Petitioner appealed his conviction and sentence to the Sixth Circuit Court of Appeals

alleging that (1) the district court erred in denying his motion to suppress evidence obtained from

a Title III wiretap; (2) the district court erred in denying his motion to suppress evidence seized

from his residence and vehicles; (3) the district court abused its discretion by denying his motion

for a mistrial; (4) the evidence failed to sufficiently establish Petitioner’s supervision of five or

more criminally involved persons, which was necessary to convict him on the CCE charge; (5)

the entry of judgment against him for both the CCE charge and the underlying drug conspiracy

charges violated the protection against double jeopardy; (6) his felon-in-possession convictions



                                                 3

                                                                             APPENDIX, p. 189
                     1:19-cv-01305-JES
     2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                           11-3 02/21/17
                                                  Page 68Pg
                                                         of 105
                                                            4 of 22                              Pg ID 7986



violate the Ex Post Facto Clause; (7) the district court imposed a procedurally and substantively

unreasonable sentence; and (8) his sentence violates due process. United States of America v.

Michael Anthony Clark, Case No. 07-1310, ECF no. 123-1 (6th Cir. Dec. 29, 2011).2 The Sixth

Circuit found that the entry of judgment against Petitioner for both the CCE charge and the drug

conspiracy charges violated the protection against double jeopardy and vacated Petitioner’s drug

conspiracy convictions. Id. at 14. It also vacated Petitioner’s sentence and remanded for

resentencing, as the parties agreed that the district court sentenced Petitioner in a procedurally

unreasonable manner by failing to discuss the 18 U.S.C. § 3553(a) factors at the sentencing

hearing. Id. at 17. The Sixth Circuit affirmed Petitioner’s conviction on all other counts. Id. at

23. Based on the Sixth Circuit’s mandate, Judge Zatkoff resentenced Petitioner to 600 months

on the CCE charge, 48 months on the communication facility charges, and 120 months on the

felon-in-possession charges. (Docket no. 601.)

         B.       Petitioner’s Motions for Discovery and Inspection

         Pending before the court are Petitioner’s three Motions for Discovery and Inspection

(docket nos. 650, 672, and 681). “A habeas petitioner, unlike the usual civil litigant in federal

court, is not entitled to discovery as a matter of ordinary course.” Davis v. United States, No.

2:07-cr-20042-STA, 2015 WL 1467071, at *5 (W.D. Tenn. Mar. 30, 2015), certificate of

appealability denied (Oct. 20, 2015) (quoting and applying Bracy v. Gramley, 520 U.S. 899, 904

(1997) in the context of a § 2255 motion). Rule 6(a) of the Section 2255 Rules provides, in

pertinent part, that “[a] judge may, for good cause, authorize a party to conduct discovery under

the Federal Rules of Criminal Procedure or Civil Procedure, or in accordance with the practices


2
 The Court takes judicial notice of the proceedings in United States of America v. Michael Anthony Clark, Case No.
07-1310, conducted in the Sixth Circuit Court of Appeals. (“[I]t is well-settled that federal courts may take judicial
notice of proceedings in other courts of record.” Lyons v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir. 1999) (citations
and internal quotation marks omitted).)

                                                          4

                                                                                          APPENDIX, p. 190
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                          11-3 02/21/17
                                                 Page 69Pg
                                                        of 105
                                                           5 of 22                 Pg ID 7987



and principles of law.” Rules Governing § 2255 Proceedings, Rule 6, 28 U.S.C. foll. § 2255.

But a party requesting discovery must provide reasons for the request and include any proposed

interrogatories, requests for admission, or requests for production of documents with the request.

Id. While Petitioner’s Motions for Discovery include proposed document requests, they do not

include reasons for those requests. Thus, Petitioner’s Motions for Discovery and Inspection

should be denied.

       C.      Petitioner’s § 2255 Claims

       Petitioner filed his Motion to Vacate, Set Aside or Correct Sentence pursuant to 28

U.S.C. § 2255 on January 15, 2014, claiming that he is entitled to relief because he received

ineffective assistance of counsel where:

       1. Counsel failed to file for or pursue a Franks hearing;
       2. Counsel failed to ensure protection of Petitioner’s speedy trial rights and failed to
           adequately seek severance from Petitioner’s codefendants;
       3. Counsel failed to protect Petitioner’s Fourth Amendment rights and failed to move to
           suppress evidence obtained through an unconstitutional search and seizure;
       4. Counsel failed to file a motion to suppress evidence obtained from the search and
           seizure of a tractor-trailer;
       5. Counsel failed to pursue the receipt of all Brady materials withheld by the
           government;
       6. Counsel failed to competently litigate a claim of actual innocence;
       7. Counsel failed to challenge the CCE charge;
       8. Counsel failed to challenge the prosecution’s use of false and misleading statements
           and perjured testimony about Petitioner’s alleged involvement in numerous murders
           and drug dealing;
       9. Counsel failed to protect Petitioner’s due process rights; and
       10. Counsel failed to move for a mistrial concerning statements made before the jury.

(Docket no. 627.) Respondent asserts that Petitioner has not established, through citations to the

record or otherwise, that his attorneys acted erroneously, or that the result of his trial would have

been different absent the alleged errors. (Docket no. 669 at 5.)




                                                 5

                                                                             APPENDIX, p. 191
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                          11-3 02/21/17
                                                 Page 70Pg
                                                        of 105
                                                           6 of 22                Pg ID 7988



       D.      Standard

       A petitioner who files a motion to vacate, set aside, or correct his sentence under 28

U.S.C. § 2255 must demonstrate that there was an error of constitutional magnitude, the sentence

was imposed outside the statutory limits, or there was an error of fact or law so fundamental as to

render the entire proceeding invalid. Weinberger v. United States, 268 F.3d 346, 351 (6th Cir.

2001) (citation omitted). To prevail on a motion to vacate, set aside, or correct sentence alleging

constitutional error, the petitioner must show that the error had a substantial and injurious effect

or influence on the proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993).

       E.      Analysis

       The Sixth Amendment right to counsel and the corollary right to effective assistance of

counsel protect the fundamental right to a fair trial. See Strickland v. Washington, 466 U.S. 668,

64-86 (1984). To establish ineffective assistance of counsel, Petitioner must show that: (1)

counsel’s performance was deficient; and (2) counsel’s deficient performance prejudiced the

defense. Id. at 687. These two components are mixed questions of law and fact. Id. at 698.

Further “there is no reason for a court deciding an ineffective assistance claim . . . to address

both components of the inquiry if the defendant makes an insufficient showing on one.” Id. at

697. That is, if “it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, . . . that course should be followed.” Id.

       With respect to the performance prong of the Strickland test, a strong presumption exists

that counsel’s behavior lies within the wide range of reasonable professional assistance. See id.

at 689; O’Hara v. Wigginton, 24 F.3d 823, 828 (6th Cir. 1994). “[Petitioner] must overcome the

presumption that, under the circumstances, the challenged action might be considered sound trial

strategy.” Strickland, 466 U.S. at 689 (citations and internal quotation marks omitted). “[T]he



                                                  6

                                                                            APPENDIX, p. 192
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                          11-3 02/21/17
                                                 Page 71Pg
                                                        of 105
                                                           7 of 22                Pg ID 7989



court should recognize that counsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional judgment.” Id. at

690. With respect to the prejudice prong of the Strickland test, the ultimate inquiry is “whether

there is a reasonable probability that, absent [counsel’s] errors, the factfinder would have had a

reasonable doubt respecting guilt.” Id. at 695. Stated differently, Petitioner must show that

“there is a reasonable probability that, but for counsel’s unprofessional errors, the result . . .

would have been different.” Id. at 694.

               1.      Claims 1, 2, 3, 5, and 7

       Petitioner alleges that counsel was ineffective for failing to challenge the information

contained in the wiretap and search warrant affidavits, failing to ensure protection of Petitioner’s

right to a speedy trial, failing to seek Petitioner’s severance from his co-defendant, failing to

pursue the receipt of all Brady materials held by the government, and failing to challenge the

sufficiency of the evidence necessary to prove the CCE charge. (Docket no. 627 at 10-11, 12,

12-13; docket no. 655 at 18-22, 27-28; docket no. 659 at 8-11; docket no. 663.)

       In fact, Petitioner’s attorneys filed two motions to suppress the wiretap evidence (docket

nos. 157 and 159) and two motions to suppress the evidence obtained through the search

warrants executed at 8843 Livernois Avenue and 7559 Prairie Street in Detroit (docket nos. 149

and 169). Petitioner’s attorneys also moved to dismiss the case against Petitioner for violation of

the Speedy Trial Act (docket no. 162), and filed oral and written motions for severance from

Petitioner’s co-defendant (docket no. 342). Additionally, Petitioner’s attorneys moved for the

disclosure of information within the meaning of Federal Rule of Criminal Procedure 16(a)(1) and

any exculpatory evidence within the meaning of Brady (docket no. 155); for an order compelling

the government agents and law enforcement officers involved in the matter to retain their rough



                                                  7

                                                                            APPENDIX, p. 193
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                          11-3 02/21/17
                                                 Page 72Pg
                                                        of 105
                                                           8 of 22               Pg ID 7990



notes (docket no. 150); for the disclosure of any evidence that the government intended to

introduce pursuant to Federal Rules of Evidence 404(b) and 609 (docket no. 151); for the

disclosure of impeaching information (docket no. 152); and for unredacted copies of the wiretap

and search warrant affidavits (docket no. 167). Moreover, Petitioner’s counsel moved for an

acquittal based, in part, on the government’s failure to establish the elements of the CCE charge,

and his appellate counsel also argued the issue on appeal. (Docket no. 343 at 4-5; United States

of America v. Michael Anthony Clark, Case No. 07-1310, ECF no. 123-1 at 12-14.)

       Petitioner does not acknowledge or address the motions filed by counsel in any

meaningful manner, if at all. Notably, Petitioner does not make any argument regarding if, how,

or why the motions were deficient. Although Judge Zatkoff denied these motions on various

grounds, the fact that Petitioner’s attorneys did not prevail on the motions does not mean that

they rendered ineffective assistance. See Kittka v. Franks, No. 10-11582, 2012 WL 2367162, at

*9 (E.D. Mich. June 21, 2012), aff'd, 539 F. App'x 668 (6th Cir. 2013) (citation omitted) (“[T]he

term ‘effective’ assistance of counsel does not necessarily mean the same as ‘successful.’”).

       And to the extent that Petitioner believes that his attorney should have continued to argue

on appeal that his right to a speedy trial was violated or that his case should have been severed

from that of his co-defendant, Petitioner has not met his burden under Strickland. It is well

settled that an “attorney is not required to raise a non-meritorious claim.” Jalowiec v. Bradshaw,

657 F.3d 293, 321–22 (6th Cir. 2011) (citing Wilson v. Mitchell, 498 F.3d 491, 514–15 (6th Cir.

2007)). Moreover, a criminal defendant “does not have a constitutional right to have his counsel

press nonfrivolous points if counsel decides as a matter of professional judgment not to press

those points.” Coleman v. Mitchell, 244 F.3d 533, 541 (6th Cir. 2001) (citing Jones v. Barnes,

463 U.S. 745, 750–51 (1983)); see also Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)



                                                8

                                                                           APPENDIX, p. 194
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM     Doc # 683 #Filed
                                          11-3 02/21/17
                                                 Page 73Pg
                                                        of 105
                                                           9 of 22                  Pg ID 7991



(explaining that the “[Supreme] Court has never required defense counsel to pursue every claim

or defense, regardless of its merit, viability, or realistic chance for success” to avoid a finding of

deficient performance under Strickland).

       Petitioner also alleges that counsel was ineffective in failing to file for or pursue a Franks

hearing with regard to the wiretap and search warrant affidavits. (Docket no. 627 at 10; docket

no. 651 at 36.) “Under Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667

(1978), a defendant is entitled to an evidentiary hearing on the veracity of the statements in the

affidavit only if 1) there is a substantial preliminary showing that specified portions of the

affiant's averments are deliberately or recklessly false and 2) a finding of probable cause would

not be supported by the remaining content of the affidavit when the allegedly false material is set

aside.” United States v. Frazier, 423 F.3d 526, 538 (6th Cir. 2005). “Warrant affidavits carry

with them ‘a presumption of validity,’ and ‘the challenger's attack must be more than

conclusory’ and must allege ‘deliberate falsity or reckless disregard [on the part] of the affiant,

not of any nongovernmental informant.’” United States v. Stuart, 507 F.3d 391, 396 (6th Cir.

2007) (quoting Franks, 438 U.S. at 171) (emphasis added in Stuart).              The allegations of

deliberate falsity and reckless disregard “must be accompanied by an offer of proof[,] [t]hey

should point out specifically the portion of the warrant affidavit that is claimed to be false[,] and

they should be accompanied by a statement of supporting reasons. Affidavits or sworn or

otherwise reliable statements of witnesses should be furnished, or their absence satisfactorily

explained.” Franks, 438 U.S. at 171.

       Petitioner’s allegations in this regard are wholly conclusory. In the brief filed in support

of his Motion to Vacate, Petitioner summarizes the substance of the affidavits, namely the

statements made by the affiants and the confidential sources, and then he generally states that



                                                  9

                                                                              APPENDIX, p. 195
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 74Pg
                                                        of 10
                                                           105of 22                 Pg ID 7992



those statements were uncorroborated, made with a reckless disregard for the truth, and “were

knowingly and intentionally made with the intent to excite prejudice against [Petitioner] without

due process.” (Docket no. 651 at 25-36.) Petitioner does not specify whether he is challenging

the statements made by the affiants, by the confidential sources, or both. And Petitioner’s

allegations are not accompanied by any offer of proof or statement of reasons regarding the

material falsity of the statements. Petitioner has failed to show that he was entitled to a Franks

hearing. Consequently, Petitioner has failed to show that counsel’s failure to request a Franks

hearing was erroneous or that he suffered prejudice as a result.

               2.      Claim 4

       Petitioner alleges that counsel was ineffective for failing to file a motion to suppress the

evidence obtained from the search and seizure of a tractor-trailer. (Docket no. 627 at 11.)

According to Petitioner, the evidence seized from the tractor-trailer was obtained in violation of

the Fourth Amendment because there was no probable cause to search the vehicle, and “the

information gained from that search was in violation of an unlawfully obtained warrant from a

wiretap.” (Id.) Respondent argues that Petitioner’s claim in this regard is vague, but after a

review of the trial transcript, Respondent presumes that Petitioner is referring to a tractor-trailer

containing 1156 pounds of marijuana surrounded by broccoli that was searched and seized on

May 30, 2005. (Docket no. 669 at 19 (citing docket no. 477 at 19-20).) Respondent argues that

Petitioner was not in possession of the tractor-trailer at the time of the search, thus, it is unaware

of what standing Petitioner has to challenge the search. (Id. at 19-20.) Indeed, Petitioner fails to

establish that he has standing to challenge the search and has therefore failed to demonstrate that

counsel erred in failing to file a motion to suppress the evidence obtained from that search.




                                                 10

                                                                              APPENDIX, p. 196
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 75Pg
                                                        of 11
                                                           105of 22                Pg ID 7993



                3.     Claim 6

        Petitioner argues that his counsel was ineffective because he failed to competently litigate

a claim for actual innocence, presumably with regard to the felon-in-possession charges, because

his right to own a firearm had been restored under Michigan and federal law. (Docket no. 627 at

12.) As Respondent points out and Petitioner seemingly concedes, however, Petitioner’s trial

counsel moved to dismiss the felon-in-possession charges on the basis that Petitioner’s right to

possess firearms had been restored under Michigan law (docket no. 156), and his appellate

counsel continued to argue the matter on appeal, which argument was ultimately rejected by the

Sixth Circuit. But Petitioner argues that his counsel failed to competently investigate and present

all of the facts surrounding the restoration of his firearm rights, and had they done so, the felon-

in-possession counts would have been dismissed. (Docket no. 655 at 2-7; docket no. 673 at 1-2.)

        Specifically, Petitioner argues that had counsel completed a proper investigation, they

would have learned and been able to present evidence that (1) four separate firearms charges

previously brought against Petitioner in both federal and state court had been dismissed because

Petitioner’s right to possess firearms had been restored; and (2) Petitioner applied to the Oakland

County Concealed Weapon Licensing Board for restoration of his firearms rights on October 12,

2001.   (Id.)   To support his argument in this regard, Petitioner submitted copies of court

documents which demonstrate that either the previous firearms charges had been dismissed

without prejudice or that he had been acquitted of the charges at trial. (Docket no. 655 at 34-46.)

Not one of these documents, however, provides any reason for the dismissals or acquittals, thus,

they do not establish that the dismissals or acquittals were based on Petitioner’s asserted fact that

his right to possess firearms had been restored. Petitioner also submitted a copy of an October

12, 2001 letter sent to the Oakland County Concealed Weapon Licensing Board by attorney S.



                                                 11

                                                                             APPENDIX, p. 197
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 76Pg
                                                        of 12
                                                           105of 22                 Pg ID 7994



Allen Early on behalf of Petitioner, to which letter Petitioner’s Application for Restoration of

Firearms Rights was purportedly attached, as well as a copy of a certificate generated by the

National Rifle Association (NRA), which was awarded to Petitioner on September 21, 2001 for

the successful completion of an NRA home protection course. (Docket no. 651-1 at 26-27.)

Again, neither of these documents establishes that Petitioner’s right to possess firearms had been

restored. And Petitioner has not produced any evidence that his Application for Restoration of

Firearms Rights was ever granted. Accordingly, Petitioner has not demonstrated that counsel

failed to conduct a reasonable investigation into the restoration of his firearms rights, or that a

different result would have occurred absent the alleged error.

       Petitioner also asserts that his appellate counsel failed to argue that the evidence was

insufficient to convict Petitioner on the felon-in-possession charges under 18 U.S.C. § 924(c)(1).

(Docket no. 655 at 12-14.) Petitioner continues that while weapons were seized from his

business and residences pursuant to search warrants, “the entire trial court record is completely

devoid of any evidence adduced during the prosecution’s case-in-chief of any instances of

[Petitioner’s] actual ‘use’ or ‘active employment’ within the meaning of 18 U.S.C. § 924(c)(1) in

relation to any drug trafficking activities.” (Id. at 12.) Petitioner misconstrues the requirements

of 18 U.S.C. § 924(c)(1). In fact, 18 U.S.C. § 924(c)(1) provides that “any person who, during

and in relation to any crime of violence or drug trafficking crime . . . uses or carries a firearm, or

who, in furtherance of any such crime, possesses a firearm” will be sentenced to an additional

term of years in addition to the punishment for the underlying crime. 18 U.S.C. § 924(c)(1)

(emphasis added). Petitioner does not dispute that he was in possession of multiple firearms.

Petitioner’s argument fails.




                                                 12

                                                                              APPENDIX, p. 198
                   1:19-cv-01305-JES
   2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                        11-302/21/17
                                               Page 77Pg
                                                       of 13
                                                          105of 22                Pg ID 7995



               4.     Claims 8 and 10

       Petitioner alleges that counsel rendered ineffective assistance when he failed to challenge

the prosecution’s use of false and misleading statements before the grand jury and at Petitioner’s

sentencing hearing. (Docket no. 627 at 13.) Petitioner, however, does not identify the alleged

false and misleading statements used against him, and has therefore provided no basis on which

the court may analyze this claim.

       Petitioner also asserts that counsel was ineffective because he failed to challenge perjured

testimony given by Kevin Youngblood regarding Petitioner’s alleged involvement in numerous

murders and drug dealing. (Id.) Petitioner fails to identify with any specificity the portion of

Mr. Youngblood’s testimony that was allegedly perjured. Nevertheless, the Court has conducted

its own review of Mr. Youngblood’s direct examination and presumes that Petitioner is referring

to Mr. Youngblood’s testimony that Petitioner had entered into contracts to have Mr.

Youngblood and two others killed. (Docket no. 485 at 141.) Contrary to Petitioner’s allegations,

Petitioner’s counsel immediately objected to the prosecution’s line of questioning, argued that it

violated Federal Rules of Evidence 403, 404(b), and 405, and moved to strike Mr. Youngblood’s

testimony. (Id. at 142-154.) Judge Zatkoff sustained counsel’s objection and advised that he

would not permit any further questioning of Mr. Youngblood regarding Petitioner’s propensity

for violence, but he declined to give a curative instruction to the jury because the jury had been

out to lunch for an hour, and he did not believe that the jury would remember the question and

answer. (Id. at 155.) Judge Zatkoff also advised Petitioner’s counsel that he could propose a

jury instruction if he so desired. (Id.) Petitioner’s counsel subsequently moved for a mistrial on

the bases that the prosecution improperly elicited 404(b) testimony from a government agent and

from Mr. Youngblood, that the testimony was highly prejudicial to Petitioner, and that no



                                                13

                                                                           APPENDIX, p. 199
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 78Pg
                                                        of 14
                                                           105of 22               Pg ID 7996



limiting jury instruction could cure the harm caused. (Docket no. 341.) The motion was

subsequently denied; however, the record evidence shows that Petitioner’s counsel aptly

challenged the prosecution’s elicitation of Mr. Youngblood’s testimony. Petitioner does not

explain what else trial counsel should or could have done, and he has failed to demonstrate that

counsel’s performance was deficient in this regard.

       Petitioner alleges that his appellate counsel’s performance was ineffective because she

failed to raise this issue on direct appeal. (Docket no. 655 at 15-17.) Petitioner is incorrect. On

appeal, appellate counsel argued that the trial court abused its discretion by denying Petitioner’s

motion for a mistrial. Petitioner’s argument here fails.

       Petitioner also alleges that counsel failed to move for a mistrial when the trial judge

brought up previous charges concerning Petitioner. (Docket no. 627 at 14.) Petitioner does not

cite to any point in the record at which Judge Zatkoff brought up previous charges. Thus,

Petitioner’s claim fails on this basis alone. To the extent that Petitioner is referring to the

testimony that Petitioner had previously been convicted of armed robbery, which the government

elicited from a government agent at trial, Petitioner’s claim fails. As stated above, the agent’s

testimony was a subject of counsel’s aforementioned motion for a mistrial. (See docket no. 341.)

       Next, Petitioner alleges that counsel should have moved for a mistrial because a potential

juror spoke in front of the jury pool about a family member who had been killed by someone

with the same name of Petitioner. (Docket no. 627 at 14.) Petitioner continues this argument in

his Reply brief by arguing that there were only three African-American jurors in the entire jury

pool, that he would not have challenged the last two African-American jurors for cause unless it

was something outrageous, and that just because a juror says that a tragedy happens in their

family isn’t a reason to challenge a reasonably good juror of the pool. (Docket no. 673 at 13.)



                                                14

                                                                            APPENDIX, p. 200
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 79Pg
                                                        of 15
                                                           105of 22                  Pg ID 7997



Petitioner’s claim is ambiguous and internally contradictory. Petitioner’s purported basis for a

mistrial is not readily apparent; it is not clear whether Petitioner alleges that the juror should

have been seated, should not have been seated, or if Petitioner alleges something else entirely.

Furthermore, as Respondent asserts, a review of the voir dire transcript reveals that there is

nothing in the record to indicate that such a statement was ever made. (See docket no. 669 at 12-

13.) Petitioner has failed to show that counsel was deficient and has failed to demonstrate any

prejudice in this regard.

               5.      Claim 9

       Petitioner claims that counsel failed to protect his Due Process rights by failing to

properly investigate uncorroborated information and material misstatements that Petitioner was

known to have murdered several individuals, which information was presented to the magistrate

judge and the grand jury and was used in the government’s case-in-chief and at sentencing.

(Docket no. 627 at 13-14; docket no. 651 at 37.) Petitioner’s claim in this regard is disjointed;

however, from what the Court can discern, Petitioner is challenging the statements made by the

confidential informants in the wiretap affidavit. (See docket no. 651 at 37-38; docket no. 655 at

8-11.) Petitioner’s argument lacks merit. As discussed above, Petitioner’s attorneys filed two

motions to suppress the wiretap evidence, in which they challenged the credibility of the

confidential informants. (Docket nos. 157 and 159.) They also sought unredacted copies of the

wiretap and search warrant affidavits, which would have revealed the identities of the

confidential informants and enabled counsel to conduct further investigation into the confidential

informants’ statements. (Docket no. 167.) As previously stated, the fact that counsel’s motions

were denied does equate to a finding of ineffective assistance. See Kittka, supra.




                                                15

                                                                           APPENDIX, p. 201
                   1:19-cv-01305-JES
   2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                        11-302/21/17
                                               Page 80Pg
                                                       of 16
                                                          105of 22              Pg ID 7998



               6.      Petitioner’s Other Claims

       Petitioner makes additional claims in his supplemental motions and briefs.          First,

Petitioner argues that trial counsel rendered ineffective assistance when he failed to interview

and call exculpatory witnesses Kenny Moore, Eddie Kendricks, and Jeff Riley at trial. (Docket

no. 655 at 23-24, 30.) “A defense counsel has no obligation to call or even interview a witness

whose testimony would not have exculpated the defendant.” Millender v. Adams, 376 F.3d 520,

527 (6th Cir. 2004) (citation omitted). Petitioner argues that counsel should have called Mr.

Moore and Mr. Kendricks to rebut testimony elicited during the government’s case-in-chief that

the terms “C.C.” and “DVD” are code words for illicit substances. (Docket no. 655 at 23-24.)

       A review of the jury transcripts revealed the following testimony regarding the content of

the wiretap evidence, which Petitioner’s trial counsel elicited from a government agent on cross-

examination:

       Q. And when you hear things that are called something else, for instance, DVDs
       or whatever items they choose to be talking about, often times you assume that
       these are code words for drugs, correct?

       A. Correct.

       Q. There was, in fact, a call where there was a discussion about DVDs, correct?

       A. Correct.

       Q. And you assumed that they were referencing an amount of drugs, correct?

       A. I believe at that time, yes.

       Q. Sometimes, though, DVDs, for instance, being discussed might mean DVDs,
       right?

       A. Correct.

       Q. In fact, when you searched Mr., that house, that house on Prairie where Mr.
       clerk [sic] was at you saw DVDs on the table, didn't you?



                                               16

                                                                          APPENDIX, p. 202
                   1:19-cv-01305-JES
   2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                        11-302/21/17
                                               Page 81Pg
                                                       of 17
                                                          105of 22               Pg ID 7999



       A. I don't remember.

       Q. You got all of the pictures we saw from the search. You don't remember the
       bootleg DVDs on the table?

       A. No, sir. But they are in the pictures.

       Q. And sometimes you will hear something, do you remember hearing a reference
       to CC?

       A. Yes.

       Q. Did you put in some affidavit that CC was code for cocaine, C, and then you
       skipped an O and then C again. That means cocaine, correct?

       A. Correct.

       Q. But you since learned there is a person named CC, correct?

       A. Yes.

       Q. Sometimes CC might be CC, not cocaine, correct?

       A. Correct.

(Docket no. 477 at 91-92.) Counsel’s decision to not call Mr. Moore and Mr. Kendricks to

testify to alternate meanings of the terms “C.C.” and “DVD” does not constitute ineffective

assistance where counsel elicited testimony on the matter from the government agent. See

Strickland, 466 U.S. at 690.     (“[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.”)

       Mr. Riley was purportedly a confidential informant who stated that he had seen a large

amount of cash in a secret compartment of Petitioner’s vehicle, which statement was included in

the wiretap affidavit. (See docket no. 655 at 24, docket no. 651 at 44, docket no. 479 at 63.) In

cross-examining the government’s agents, Petitioner’s trial counsel elicited testimony that called

Mr. Riley’s credibility into question. (Docket no. 477 at 124-26; docket no. 479 at 63-64.) In


                                                   17

                                                                           APPENDIX, p. 203
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 82Pg
                                                        of 18
                                                           105of 22                Pg ID 8000



Strickland, the Supreme Court stated that “scrutiny of counsel’s performance must be highly

deferential.” Strickland, 466 U.S. at 689. Petitioner must “overcome the presumption that,

under the circumstances, the challenged action ‘might be considered sound trial strategy.’” Id.

Here, Petitioner has failed to overcome the presumption that his trial attorney’s decision to

challenge Mr. Riley’s credibility through a cross-examination of the government’s agents rather

than by calling Mr. Riley to testify was sound trial strategy. Petitioner has not carried his burden

of establishing that his trial attorney was ineffective in this regard.

        Next, Petitioner argues that his trial counsel labored under an actual conflict of interest

because he engaged in numerous disputes and arguments with his counsel throughout the trial

proceedings, including disputes about attorney fees. (Docket no. 655 at 25-26.) “An ‘actual

conflict,’ for Sixth Amendment purposes, is a conflict of interest that adversely affects counsel’s

performance.” McElrath v. Simpson, 595 F.3d 624, 631 (6th Cir. 2010) (quoting Mickens v.

Taylor, 535 U.S. 162, 172 n.5 (2002)). To establish an “actual conflict,” Petitioner must “‘point

to specific instances in the record to suggest an actual conflict or impairment of [his] interests’

and ‘demonstrate that the attorney made a choice between plausible alternative courses of action,

such as eliciting (or failing to elicit) evidence helpful to one client but harmful to the other.’”

McElrath v. Simpson, 595 F.3d 624, 631 (6th Cir. 2010) (quoting United States v. Hall, 200 F.3d

962, 965-66 (6th Cir. 2000)); see also United States v. Stotts, Nos. CV. 01-1001, CR. 96-10015,

2002 WL 1477214, at *13 (W.D. Tenn. July 2, 2002) (“To establish an actual conflict of interest,

the defendant must show that (1) the attorney could have pursued a plausible alternative defense

strategy, and (2) the alternative strategy was inherently in conflict with or not undertaken due to

the attorney’s other interest or loyalties.”) (citing United States v. Soldevila-Lopez, 17 F.3d 480,

486 (1st Cir. 1994)). Petitioner’s sole allegation in this regard is that the conflict “adversely



                                                   18

                                                                            APPENDIX, p. 204
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 83Pg
                                                        of 19
                                                           105of 22                    Pg ID 8001



affected counsel’s performance at trial.” (Docket no. 655 at 25.) This conclusory allegation is

insufficient to establish an actual conflict under the legal principles cited above.

           Moreover, the “prima facie evidence” that Petitioner submitted to support this argument

belies his assertion of a conflict. The evidence submitted is a post-trial letter from Petitioner’s

trial counsel in which he implores Petitioner to respond to his communication attempts; is

apologetic for the result of the trial; expresses his wish that Petitioner would have allowed him to

follow his suggested trial strategy, which would have enabled him to obtain the information that

he believes would have made a difference in the result on the cocaine and CCE charges; reminds

Petitioner of the unpaid legal fee balance; and sets forth his “more important concern” that he

may have to withdraw from further representation of Petitioner if Petitioner continued to refuse

to talk to him about sentencing and Petitioner’s legal options going forward. (Docket no. 655-1

at 2-3.)

           Furthermore, as Respondent points out, circuit court precedent does not support

Petitioner’s assertion of an actual conflict. (See docket no. 669 at 17-18 (citing United States v.

Taylor, 139 F.3d 924, 932 (D.C. Cir. 1998) (“Although a ‘defendant’s failure to pay fees may

cause some divisiveness between attorney and client,’ courts generally presume that counsel will

subordinate his or her pecuniary interests and honor his or her professional responsibility to a

client.” (quoting United States v. O’Neil, 118 F.3d 65, 71 (2d Cir. 1997) (“we never have held

that failure to pay fees or an attorney’s motion to withdraw for his client’s failure to pay, without

more, gives rise to a conflict of interest”); Caderno v. United States, 256 F.3d 1213, 1218-19

(11th Cir. 2001) (attorney’s post-trial letter expressing frustration over not being paid did not

indicate an actual conflict of interest); and United States v. Wright, 845 F. Supp. 1041, 1073 n.35

(D.N.J.) (“[N]onpayment of legal fees . . . does not establish a conflict of interest of the type



                                                  19

                                                                              APPENDIX, p. 205
                    1:19-cv-01305-JES
    2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                         11-302/21/17
                                                Page 84Pg
                                                        of 20
                                                           105of 22                  Pg ID 8002



which would establish ineffective assistance; lawyers are required to provide zealous advocacy

regardless of a criminal defendant’s failure to a pay legal fees.”), aff’d, 46 F.3d 1120 (3d Cir.

1994) (table)).)

       Finally, Petitioner claims that counsel’s performance was deficient because he failed to

challenge the validity of the Superseding Indictment. (Docket no. 659 at 2-7.) According to

Petitioner, the fact that the Superseding Indictment says that it was handed down by a grand jury

does not mean that it actually was, because there is no record evidence that a grand jury was

reconvened for such a purpose. Petitioner’s argument in this regard is conclusory and it sounds

in speculation. Petitioner cannot meet his burden under Strickland where his argument has no

chance of success. See United States v. Carter, 355 F.3d 920, 924 (6th Cir. 2004) (“Failing to

make a motion . . . that had no chance of success fails both prongs [of Strickland]. First, counsel

cannot be said to be deficient for failing to take frivolous action, particularly since a frivolous

effort takes attention away from non-frivolous issues. Second, it is evident that failing to make a

motion with no chance of success could not possibly prejudice the outcome”). Petitioner has

failed to demonstrate that he was deprived of the effective assistance of counsel.

       F.      Conclusion

       For the reasons stated above, Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence pursuant to 28 U.S.C. § 2255 (docket no. 627), Amended Motion to Vacate (docket no.

655), Second Amended Motion to Vacate (docket no. 659 at 2-11), Supplemental Motion to

Vacate (docket no. 663), Motion for Evidentiary Hearing (docket no. 649), and Motions for

Discovery and Inspection (docket nos. 650, 672, and 681) should be DENIED. Petitioner’s

Motion for Appointment of Counsel (docket no. 658), and Motions for the Liberal Construction

of Pleading (docket nos. 659 at 1 and 674) should also be DENIED, as moot. The court may, at



                                                20

                                                                            APPENDIX, p. 206
                       1:19-cv-01305-JES
       2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                            11-302/21/17
                                                   Page 85Pg
                                                           of 21
                                                              105of 22            Pg ID 8003



its discretion, determine whether an application for a certificate of appealability should issue.

See 28 U.S.C. § 2253(c).

III.     NOTICE TO PARTIES REGARDING OBJECTIONS

         The parties to this action may object to and seek review of this Report and

Recommendation, but are required to act within fourteen (14) days of service of a copy hereof as

provided for in 28 U.S.C. § 636(b)(1) and Eastern District of Michigan Local Rule 72.1(d).

Failure to file specific objections constitutes a waiver of any further right of appeal. Thomas v.

Arn, 474 U.S. 140, 149 (1985); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505 (6th

Cir. 1991); U.S. v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981). Filing of objections which

raise some issues but fail to raise others with specificity, will not preserve all the objections a

party might have to this Report and Recommendation. Willis v. Sec’y of Health & Human

Servs., 931 F.2d 390, 401 (6th Cir. 1991); Smith v. Detroit Fed’n Of Teachers Local 231, 829

F.2d 1370, 1373 (6th Cir. 1987). Pursuant to E.D. Mich. LR 72.1(d)(2), a copy of any objections

is to be served upon this Magistrate Judge.

         Any objections must be labeled as “Objection #1,” “Objection #2,” etc. Any objection

must recite precisely the provision of this Report and Recommendation to which it pertains. Not

later than fourteen days after service of an objection, the opposing party must file a concise

response proportionate to the objections in length and complexity.            The response must

specifically address each issue raised in the objections, in the same order and labeled as

“Response to Objection #1,” “Response to Objection #2,” etc.



Dated: February 21, 2017              s/ Mona K. Majzoub
                                      MONA K. MAJZOUB
                                      UNITED STATES MAGISTRATE JUDGE



                                                21

                                                                            APPENDIX, p. 207
                   1:19-cv-01305-JES
   2:05-cr-80810-SFC-MKM    Doc # 683 #Filed
                                        11-302/21/17
                                               Page 86Pg
                                                       of 22
                                                          105of 22     Pg ID 8004



                                PROOF OF SERVICE

        I hereby certify that a copy of this Report and Recommendation was served upon
Petitioner and counsel of record on this date.

Dated: February 21, 2017         s/ Lisa C. Bartlett
                                 Case Manager




                                           22

                                                                  APPENDIX, p. 208
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 87 of PageID.8059
                                            filed 08/09/17   105                     Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

        Plaintiff/Respondent,

 v.                                                 Case No. 05-80810
                                                    Honorable Sean F. Cox
 Michael Anthony Clark,                             Magistrate Judge Mona K. Majzoub


       Defendant/Petitioner.
 ______________________________/

       ORDER ACCEPTING & ADOPTING REPORT AND RECOMMENDATION

        Currently before the Court is Petitioner Michael Anthony Clark’s (“Petitioner”) Motion

 to Vacate, Set Aside or Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. # 627), Amended

 Motion to Vacate (Doc. # 655), Second Amended Motion to Vacate (Doc. # 659 at 2-11),

 Supplemental Motion to Vacate (Doc. # 663), Motion for Evidentiary Hearing (Doc. # 649),

 Motions for Discovery and Inspection (Doc. # 650, 672, and 681), Motion for Appointment of

 Counsel (Doc. # 658), and Motions for Liberal Construction of Pleading (Doc. # 659 at 1, 674).

 Petitioner’s motions have subsequently been referred to Magistrate Judge Mona K. Majzoub.

 (Doc. # 630, 654, 657, 661, 664, 675, and 682) pursuant to 28 U.S.C. § 636(b)(1)(A) and (B).

        On February 21, 2017, Magistrate Judge Majzoub issued a Report and Recommendation

 (“R&R”), wherein she recommended that Petitioner’s Motion to Vacate, Set Aside or Correct

 Sentence pursuant to 28 U.S.C. § 2255 (Doc. # 627), Amended Motion to Vacate (Doc. # 655),

 Second Amended Motion to Vacate (Doc. # 659 at 2-11), Supplemental Motion to Vacate (Doc.

 # 663), Motion for Evidentiary Hearing (Doc. # 649), and Motions for Discovery and Inspection


                                                1



                                                                          APPENDIX, p. 209
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 88 of PageID.8060
                                            filed 08/09/17   105                          Page 2 of 8



 (Doc. # 650, 672, and 681) be DENIED. (Doc. # 683, R&R at 2). In light of Magistrate Judge

 Majzoub’s recommendations, she concluded that Petitioner’s remaining motions–Motion for

 Appointment of Counsel (Doc. # 658) and Motions for the Liberal Construction of Pleading

 (Doc. # 659 at 1 and 674)–should be DENIED as moot. (Id.).

        Petitioner was permitted to file late objections to the Magistrate Judge’s R&R, (Doc. #

 688), which he did on May 5, 2017. (Doc. # 690, Pet.’s Objs.). The Government has not

 responded to Petitioner’s objections and the time to do so has passed. The Court finds

 Petitioner’s objections to be improper and without merit. Therefore, the Court shall ACCEPT

 AND ADOPT the R&R in its entirety.

                                   STANDARD OF REVIEW

        Pursuant to Federal Rule of Civil Procedure 72(b), a party objecting to the recommended

 disposition of a matter by a Magistrate Judge must file objections to the R&R within fourteen

 (14) days after being served with a copy of the R&R. Fed. R. Civ. P. 72(b)(2). Objections must

 “(A) specify the part of the order, proposed findings, recommendations, or report to which a

 person objects; and (B) state the basis for the objection.” E.D. Mich. LR 72.1(d).

        Objections are not “a second opportunity to present the argument already considered by

 the Magistrate Judge.” Betancourt v. Ace Ins. Co. of Puerto Rico, 313 F. Supp. 2d 32, 34

 (D.P.R. 2004). Moreover, the district court should not consider arguments that have not first

 been presented to the magistrate judge. See Stonecrest Partners, LLC v. Bank of Hampton

 Roads, 770 F. Supp. 2d 778, 785 (E.D.N.C. 2011).

        “The district judge must determine de novo any part of the magistrate judge’s disposition

 that has been properly objected to. The district judge may accept, reject, or modify the


                                                 2



                                                                            APPENDIX, p. 210
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 89 of PageID.8061
                                            filed 08/09/17   105                            Page 3 of 8



 recommended disposition; receive further evidence; or return the matter to the magistrate judge

 with instructions.” Fed. R. Civ. P. 72(b)(3).

                                              ANALYSIS

         The Court notes that Petitioner’s objections are difficult to discern and that they are not

 numbered in any logical order. Keeping that in mind, the Court will do its best to sort and

 address Petitioner’s objections.

         Petitioner’s first objection relates to his motions for discovery and inspection. In his

 objection, Petitioner provides reasons for the requests. This objection is improper because

 Petitioner never presented these reasons to the Magistrate Judge. The Court will not consider

 arguments that were not previously made before, and considered by, the Magistrate Judge.

 Petitioner’s first objection is overruled.

         Petitioner’s next objection relates to his underlying § 2255 motions. Petitioner argues

 that his § 2255 claims require an evidentiary hearing. Petitioner makes no mention of the

 Magistrate Judge’s R&R. Nor does Petitioner point to any specific deficiency in Magistrate

 Judge Majzoub’s reasoning as to this issue. As such, this objection is overruled.

         In his third objection, Petitioner appears to reassert arguments made in his underlying §

 2255 motions. Specifically, Petitioner argues that he was entitled to a Franks hearing with

 regard to wiretap and search warrant affidavits. (Pet.’s Objs. at p. 3). Magistrate Judge Mazjoub

 has already rejected this argument, noting that:

         Petitioner also alleges that counsel was ineffective in failing to file for or pursue a
         Franks hearing with regard to the wiretap and search warrant affidavits. (Docket
         no. 627 at 10; docket no. 651 at 36). “Under Franks v. Delaware, 438 U.S. 154,
         98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), a defendant is entitled to an evidentiary
         hearing on the veracity of the statements in the affidavit only if 1) there is a
         substantial preliminary showing that specified portions of the affiant’s averments

                                                    3



                                                                                APPENDIX, p. 211
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 90 of PageID.8062
                                            filed 08/09/17   105                            Page 4 of 8



        are deliberately or recklessly false and 2) a finding of probable cause would not
        be supported by the remaining content of the affidavit when the allegedly false
        material is set aside.” United States v. Frazier, 423 F.3d 526, 538 (6th Cir. 2005).
        “Warrant affidavits carry with them ‘a presumption of validity,’ and ‘the
        challenger’s attack must be more than conclusory’ and must allege ‘deliberate
        falsity or reckless disregard [on the part] of the affiant, not of the any
        nongovernmental informant.’” United States v. Stuart, 507 F.3d 391, 396 (6th Cir.
        2007) (quoting Franks, 438 U.S. at 171) (emphasis added in Stuart). The
        allegations of deliberate falsity and reckless disregard “must be accompanied by
        an offer of proof[,] [t]hey should point out specifically the portion of the warrant
        affidavit that is claimed to be false[,] and they should be accompanied by a
        statement of supporting reasons. Affidavits or sworn or otherwise reliable
        statements of witnesses should be furnished, or their absence satisfactorily
        explained.” Franks, 438 U.S. at 171.

        Petitioner’s allegations in this regard are wholly conclusory. In the brief filed in
        support of his Motion to Vacate, Petitioner summarizes the substance of the
        affidavits, namely the statements made by the affiants and the confidential
        sources, and then he generally states that those statements were uncorroborated,
        made with a reckless disregard for the truth, and “were knowingly and
        intentionally made with the intent to excite prejudice against [Petitioner] without
        due process.” (Docket no. 651 at 25-36). Petitioner does not specify whether he
        is challenging the statements made by the affiants, by the confidential sources, or
        both. And Petitioner’s allegations are not accompanied by any offer of proof or
        statement of reasons regarding the material falsity of the statements. Petitioner
        has failed to show that he was entitled to a Franks hearing. Consequently,
        Petitioner has failed to show that counsel’s failure to request a Franks hearing
        was erroneous or that he suffered prejudice as a result.

 (R&R at pp. 9-10). To the extent that Petitioner objects to the R&R, he fails to point to any

 specific deficiency in the Magistrate Judge’s reasoning. Moreover, the Court agrees with

 Magistrate Judge Mazjoub’s resolution of this issue. Petitioner’s objection is overruled.

        Petitioner’s next objection is titled “Claim No. 6 Felon In Possession of Firearms Issue.”

 (Pet.’s Objs. at p. 3). Petitioner appears to be arguing that his trial attorney was ineffective for

 failing to provide the court with documentation that would have led to the dismissal of

 Petitioner’s felon-in-possession charges. Petitioner concludes that the documents submitted by

 him to support his ineffective assistance claim were all he had access to at the time. (Id. at p. 4).

                                                   4



                                                                                APPENDIX, p. 212
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 91 of PageID.8063
                                            filed 08/09/17   105                          Page 5 of 8



        Petitioner’s objection is conclusory and fails to point to any specific deficiency in the

 Magistrate Judge’s R&R. Morever, Magistrate Judge Mazjoub has already addressed this

 argument and the Court agrees with her analysis:

        But Petitioner argues that his counsel failed to competently investigate and present all of
        the facts surrounding the restoration of his firearm rights, and had they done so, the
        felon-in-possession counts would have been dismissed. (Docket no. 655 at 2-7; docket
        no. 673 at 1-2).

        ....

        To support his argument in this regard, Petitioner submitted copies of court
        documents which demonstrate that either the previous firearms charges had been
        dismissed without prejudice or that he had been acquitted of the charges at trial.
        (Docket no. 655 at 34-46.). Not one of these documents, however, provides any
        reason for the dismissals or acquittals, thus, they do not establish that the
        dismissals or acquittals were based on Petitioner’s asserted fact that his right to
        possess firearms had been restored. Petitioner also submitted a copy of an
        October 12, 2001 letter sent to the Oakland County Concealed Weapon Licensing
        Board by attorney S. Allen Earl on behalf of Petitioner, to which letter
        Petitioner’s Application for Restoration of Firearms Rights was purportedly
        attached, as well as a copy of a certificate generated by the National Rifle
        Association (NRA), which was awarded to Petitioner on September 21, 2001 for
        the successful completion of an NRA home protection course. (Docket no. 651-1
        at 26-27.) Again, neither of these documents establishes that Petitioner’s rights to
        possess firearms had been restored. And petitioner has not produced any
        evidence that his Application for Restoration of Firearms Rights was ever
        granted. Accordingly, Petitioner has not demonstrated that counsel failed to
        conduct a reasonable investigation into the restoration of his firearms rights, or
        that a different result would have occurred absent the alleged error.

 (R&R at pp. 11-12). To the extent that Petitioner argues now that the documents provided to the

 Magistrate Judge in support of his § 2255 were all that he had at the time, this does not save

 Petitioner’s claim. Petitioner’s fourth objection is overruled.

        Petitioner’s fifth objection is titled “Ineffective Assistance Claim regarding Counsel’s

 Failure to Challenge the Warrant Affidavit for Search at 7559 Prairie street and Livernois

 Avenue in Detroit.” (Pet.’s Objs. at p. 4). This objection is without merit. As Magistrate Judge

                                                  5



                                                                              APPENDIX, p. 213
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 92 of PageID.8064
                                            filed 08/09/17   105                            Page 6 of 8



 Mazjoub correctly notes, Petitioner’s trial attorneys filed two motions to suppress evidence

 obtained through the search warrants executed at 8843 Livernois Avenue and 7559 Prairie Street

 in Detroit. (R&R at p. 7). Petitioner fails to acknowledge these motions and he makes no

 argument that the motions were deficient. As such, this objection is overruled.

        In his next objection, Petitioner “contends that the motions were deficient in nature and

 that counsel’s performance was deficient by his filing of a suppression motion before motions to

 challenge the warrant Affidavit first.” (Pet.’s Objs. at p. 4). This objection is improper and

 without merit. Again, Petitioner fails to point to any deficiency in the Magistrate Judge’s R&R.

 As such, this objection is overruled. Moreover, to the extent Petitioner’s objection relates to the

 motions to suppress evidence obtained through search warrants, Petitioner’s argument is

 misplaced. The motions to suppress filed by Petitioner’s trial attorney necessarily attack the

 sufficiency of the affidavits.

        Next, Petitioner argues that his trial attorney “never argued that Petitioner’s right to

 Speedy Trial had been violated.” (Pet.’s Objs. at p. 5). Petitioner appears to take issue with the

 Magistrate Judge’s statement that attorneys are not required to raise non-meritorious claims.

 Petitioner argues that his right to speedy trial is a constitutional right and can “never” be viewed

 as non-meritorious. Petitioner’s argument in this regard is misplaced and conclusory. Petitioner

 does not explain, for example, how the speedy trial argument would have been meritorious. As

 such, Petitioner cannot establish that he was prejudiced by his trial attorney’s alleged failure to

 make it. Petitioner’s objection is overruled.

        Petitioner next objection relates to the sufficiency of the wiretap warrant affidavit. (Pl.’s

 Objs. at p. 5). Petitioner states that his trial attorney should have attacked the affidavit for the


                                                   6



                                                                                APPENDIX, p. 214
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 93 of PageID.8065
                                            filed 08/09/17   105                           Page 7 of 8



 warrant for wiretaps prior to a suppression motion. Again, this argument was already rejected by

 the Magistrate Judge. (See R&R at pp. 9-10). The Court agrees with the Magistrate Judge’s

 reasoning. This objection is overruled.

        Petitioner’s next objection relates to evidence regarding a tractor trailer. (Pet.’s Objs. at

 p. 5). Petitioner claims his trial attorney was ineffective for failing to challenge the evidence

 because the tractor trailer was not in Petitioner’s possession. This objection is improper and is

 without merit. Magistrate Judge Majzoub was aware that the tractor trailer was not in

 Petitioner’s possession, which is why she correctly noted that Petitioner failed to establish that

 he has standing to challenge the search and had therefore failed to demonstrate that his trial

 attorney erred in failing to file a suppression motion. As such, this objection is overruled.

        Next, Petitioner argues that he asked for information regarding Attorney S. Allen Early.

 (Pet.’s Objs. at p. 6). Petitioner’s objection is vague, conclusory and fails to reference the R&R

 in any concrete manner. The Court overrules this objection.

        Petitioner’s next objection similarly fails to reference any deficiency in the R&R’s

 reasoning. As such, this objection is overruled.

        In his last objection, Petitioner argues that his attorneys were ineffective for failing to

 challenge the Government’s use of false and misleading statements before the Grand Jury and at

 sentencing. Petitioner’s argument fails for the reasons stated in the R&R: Petitioner does not

 specifically identify the alleged false and misleading statements and therefore has provided no

 basis on which the Court may analyze this claim. (R&R at p. 13). As such, this objection is

 overruled.

                                    CONCLUSION & ORDER


                                                    7



                                                                               APPENDIX, p. 215
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-3
                               ECF No. 692        Page 94 of PageID.8066
                                            filed 08/09/17   105                     Page 8 of 8



        For the foregoing reasons, the Court shall ADOPT AND ACCEPT the February 21,

 2017 R&R. Accordingly, Petitioner’s Motion to Vacate, Set Aside or Correct Sentence pursuant

 to 28 U.S.C. § 2255 (Doc. # 627), Amended Motion to Vacate (Doc. # 655), Second Amended

 Motion to Vacate (Doc. # 659 at 2-11), Supplemental Motion to Vacate (Doc. # 663), Motion for

 Evidentiary Hearing (Doc. # 649), and Motions for Discovery and Inspection (Doc. # 650, 672,

 and 681) are DENIED. Petitioner’s remaining motions–Motions for Appointment of Counsel

 (Doc. # 658, 691) and Motions for the Liberal Construction of Pleading (Doc. # 659 at 1 and

 674)–are DENIED as moot. (Id.).

        IT IS SO ORDERED.

 Dated: August 9, 2017                              s/Sean F. Cox
                                                    Sean F. Cox
                                                    U. S. District Judge


 I hereby certify that on August 9, 2017, the foregoing document was served on counsel of record
 via electronic means and upon Michael Anthony Clark via First Class mail at the address below:

 Michael Anthony Clark
 28321039
 Federal Correctional Institution
 P.O. Box 23811
 Tucson, AZ 85734-8111


                                                    s/J. McCoy
                                                    Case Manager




                                                8



                                                                           APPENDIX, p. 216
                           1:19-cv-01305-JES
      Case 2:05-cr-80810-SFC-MKM              # 11-3
                                     ECF No. 694        Page 95 of PageID.8068
                                                  filed 08/28/17   105           Page 1 of 3

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                               FOR THE SOUTHERN DIVISION


Michael Anthony Clark.
D~fendant/Petitioner.
                                                                  Criminal No.: 05-80810
v.                                                                Civil No.: 14-10183

United States Of America,
Pla1nt1ff/Respondent.




                               PERHI:SION TO PETITION FOR       f'.tE~~t~F!~t ~
                              CERTIFICATE OF APPEALABILITY U.S. DISTRICT COURT

                                   AND NOTICE OF APPEAL


TO THE HONORABLE JUDGE SEAN F. COX:
       Comes Now Michael Anthony Clarkt The Movant, Pro Se, and respectfully
files this petition for a Certificate Of Appealabilityt and permission to
also petition for Notice Of Appealt fro m the order issued on August 09, 2017
Dismissing Petitioner 28 U.S.C. 2255 Motion to Vacate, Set Aside, Or Correct
sentence.




                                                                  Sincerel       Submitted:


Dated: August 21, 2017                                            Michael Anthony ~rk
                                                                  Register · No.: 28321-039
                                                                  FCI-Tucson
                                                                  P.O. Box 23811
                                                                  Tucson, Arizona 85734-81
CC:




                                                                      APPENDIX, p. 217
                           1:19-cv-01305-JES
      Case 2:05-cr-80810-SFC-MKM              # 11-3
                                     ECF No. 694        Page 96 of PageID.8069
                                                  filed 08/28/17   105           Page 2 of 3




                                   CERTIFICATE OF SERVICE




I hereby certify that I Michael Anthony ClarkL did place in the First Class
Mail Postafe a copy of the foregoing Petition for (COA) . and Notice Of Appeal,
Prepaid on this 21st, Day Of August, 2017 , to:               Office Of the United States
Attorney, For the Eastern District Of Michigan at: 211 West Fort Street, Suite
2001 Detroit, Michigan 48226.




                                                                   Sincerely Submitted.
                                                                                           -·- 1
                                                                   Michael AnthonyCZLark
                                                                   28321-039
                                                                   FCI-Tucson
Dated:     August 21, 2017                                         P.O. Box 23811
                                                                   Tucson, Arizona 85734-811
cc:




                                                                      APPENDIX, p. 218
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048   ECF
                              Document: #
                                  No. 701 11-3
                                        13-1      Page03/09/2018
                                           filed Filed: 97 ofPageID.8092
                                                 03/09/18     105    Page: 1Page 1 of 10(1 of 10)



                                               No. 17-2048
                                                                                        FILED
                               UNITED STATES COURT OF APPEALS                      Mar 09, 2018
                                    FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk


  MICHAEL ANTHONY CLARK,                                     )
                                                             )
          Petitioner-Appellant,                              )
                                                             )
  v.                                                         )        ORDER
                                                             )
  UNITED STATES OF AMERICA,                                  )
                                                             )
          Respondent-Appellee.                               )
                                                             )
                                                             )




          Michael Anthony Clark, a federal prisoner proceeding pro se, appeals the district court’s
  order denying his motion to vacate his sentence, filed pursuant to 28 U.S.C. § 2255. Clark has
  filed an application for a certificate of appealability.
          In February 2007, a jury convicted Clark of conspiring to possess with intent to distribute
  and to distribute marijuana, conspiring to possess with intent to distribute and to distribute
  cocaine, engaging in a continuing criminal enterprise (“CCE”), five counts of unlawfully using
  communication facilities to conspire to possess with intent to distribute controlled substances,
  two counts of being a felon in possession of a firearm, and one criminal forfeiture count. The
  district court sentenced him to a total term of 600 months of imprisonment. We vacated the
  drug-conspiracy counts, affirmed Clark’s remaining convictions, and remanded to the district
  court for resentencing. United States v. Jackson, 454 F. App’x 435, 449 (6th Cir. 2011). On
  remand, the district court again sentenced Clark to 600 months of imprisonment, and we
  affirmed. United States v. Jackson, Nos. 12-1722/13-1204 (6th Cir. May 28, 2014) (order).
          While his appeal was pending, Clark filed a § 2255 motion and several supplements, in
  which he raised numerous claims alleging that trial and appellate counsel performed
  ineffectively. A magistrate judge recommended denying § 2255 relief on the merits of Clark’s



                                                                              APPENDIX, p. 219
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048   ECF
                              Document: #
                                  No. 701 11-3
                                        13-1      Page03/09/2018
                                           filed Filed: 98 ofPageID.8093
                                                 03/09/18     105    Page: 2Page 2 of 10(2 of 10)
                                             No. 17-2048
                                                 -2-

  claims. After considering Clark’s late-filed objections, the district court adopted the magistrate
  judge’s report and recommendation and denied § 2255 relief. It denied Clark’s request for a
  certificate of appealability.
          Clark now requests a certificate of appealability on the following claims: (1) trial counsel
  performed ineffectively by failing to request a hearing pursuant to Franks v. Delaware, 438 U.S.
  154 (1978), to determine the veracity of statements made in a wiretap affidavit; (2) trial and
  appellate counsel performed ineffectively by failing to argue that he could not be convicted of
  possessing a firearm as a convicted felon because his right to possess firearms had been restored;
  (3) trial counsel performed ineffectively by failing to challenge search warrants for evidence
  seized from a residence at 7559 Prairie Street and a car wash and detail shop at 8843 Livernois
  Avenue; (4) appellate counsel performed ineffectively by failing to argue that he was deprived of
  his right to a speedy trial; (5) trial counsel performed ineffectively by failing to challenge false
  and misleading statements made during the grand jury proceeding; (6) appellate counsel
  performed ineffectively by failing to argue that there was insufficient evidence to support his
  CCE conviction; (7) trial counsel performed ineffectively by failing to challenge the superseding
  indictment; and (8) trial counsel performed ineffectively by failing to move for a severance. He
  also argues that the district court erred by denying his motions for discovery and an evidentiary
  hearing and by denying as moot his motions to liberally construe his pleadings and to appoint
  counsel. Clark has waived appellate review of his remaining § 2255 claims by failing to address
  them in his application for a certificate of appealability. See Jackson v. United States, 45 F.
  App’x 382, 385 (6th Cir. 2002).
          A certificate of appealability may issue “only if the applicant has made a substantial
  showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner may meet
  this standard by showing that reasonable jurists could debate whether the petition should have
  been determined in a different manner or that the issues presented were “adequate to deserve
  encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting
  Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).




                                                                              APPENDIX, p. 220
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048   ECF
                              Document: #
                                  No. 701 11-3
                                        13-1      Page03/09/2018
                                           filed Filed: 99 ofPageID.8094
                                                 03/09/18     105    Page: 3Page 3 of 10(3 of 10)
                                               No. 17-2048
                                                   -3-

          All    of   the   substantive   issues    that   Clark   seeks   to   raise   on   appeal   are
  ineffective-assistance-of-counsel claims.        To establish ineffective assistance of counsel, a
  petitioner must show both deficient performance and prejudice. Strickland v. Washington, 466
  U.S. 668, 687 (1984). Counsel is “strongly presumed to have rendered adequate assistance and
  made all significant decisions in the exercise of reasonable professional judgment.” Id. at 690.
  The test for prejudice is whether “there is a reasonable probability that, but for counsel’s
  unprofessional errors, the result of the proceeding would have been different.” Id. at 694. The
  Strickland standard applies to claims that appellate counsel performed ineffectively as well as
  claims that trial counsel performed ineffectively. See Webb v. Mitchell, 586 F.3d 383, 398 (6th
  Cir. 2009).
     I.         Ineffective Assistance of Trial Counsel—Franks Hearing
          Clark first argues that he is entitled to a certificate of appealability on his claim that trial
  counsel performed ineffectively by failing to request a Franks hearing and argue that the
  February 8, 2005, affidavit of Drug Enforcement Administration Special Agent Patrick Caldwell,
  which resulted in the authorization of a wiretap, contained false information. Reasonable jurists
  could not debate the district court’s conclusion that Clark was not entitled to relief on this claim.
  Under Franks, a hearing is warranted if the defendant “makes a substantial preliminary showing
  that a false statement knowingly and intentionally, or with reckless disregard for the truth, was
  included by the affiant in the warrant affidavit, and [] the allegedly false statement is necessary
  to the finding of probable cause.” United States v. Mastromatteo, 538 F.3d 535, 545 (6th Cir.
  2008) (alteration in original) (quoting Franks, 438 U.S. at 155-56).
          Here, Clark did not produce any evidence showing that the information provided by the
  four confidential informants cited by Caldwell was, in fact, false. The Supreme Court in Franks
  held that a hearing is not required unless the defendant supports his claim with “[a]ffidavits or
  sworn or otherwise reliable statements of witnesses” or explains the absence of such statements.
  Franks, 438 U.S. at 171. Clark failed to show that defense counsel could have obtained such
  evidence. Moreover, Clark’s arguments challenged the veracity of the information provided by




                                                                                  APPENDIX, p. 221
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048    ECF
                               Document:#13-1
                                   No. 70111-3    Page 03/09/2018
                                            filed Filed: 100 of
                                                  03/09/18      105
                                                              PageID.8095
                                                                      Page: 4Page 4 of 10(4 of 10)
                                                 No. 17-2048
                                                     -4-

  the confidential informants and did not allege that Caldwell himself knowingly or recklessly
  included false information in the affidavit. In fact, Caldwell’s affidavit disclosed all of the
  information that Clark cites as evidence of the confidential sources’ untrustworthiness. This is
  important because a Franks hearing allows a defendant to challenge only “[t]he deliberate falsity
  or reckless disregard . . . of the affiant, not of any nongovernmental informant.” Franks, 438
  U.S. at 171; see United States v. Giacalone, 853 F.2d 470, 477 (6th Cir. 1988). Accordingly,
  reasonable jurists could not debate the district court’s conclusions that trial counsel did not
  perform deficiently and that Clark could not make the requisite showing of prejudice. See
  Strickland, 466 U.S. at 693-94.
     II.       Ineffective Assistance of Trial and Appellate Counsel—Felon In Possession of a
               Firearm Conviction
            Clark also argues that he is entitled to a certificate of appealability on his claims that trial
  counsel performed ineffectively by failing to argue that he could not be convicted of being a
  felon in possession of a firearm because his right to possess firearms had been restored and that
  appellate counsel performed ineffectively by failing to raise this argument on appeal. In support
  of his claim, Clark submitted a September 21, 2001, certificate from The National Rifle
  Association of America stating that Clark had completed a “Personal Protection in the Home”
  course and an October 12, 2001, letter from attorney S. Allen Early to the Oakland County
  Concealed Weapon Licensing Board, which stated that Early had mailed to the Board Clark’s
  application to restore his right to possess firearms. Neither of these documents show that Clark’s
  right to own a firearm had, in fact, been restored in compliance with the 1992 law. Reasonable
  jurists would, therefore, agree that Clark cannot make the requisite showing of prejudice. See
  Strickland, 466 U.S. at 693-94; Webb, 586 F.3d at 398.
     III.      Ineffective Assistance of Trial Counsel—Search Warrants
            Clark argued in the district court that the search warrants for 7559 Prairie Street and 8843
  Livernois Avenue were defective because the supporting affidavits contained information that
  was unreliable and, even if reliable, insufficient to support a finding of probable cause. But, as




                                                                                   APPENDIX, p. 222
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048    ECF
                               Document:#13-1
                                   No. 70111-3    Page 03/09/2018
                                            filed Filed: 101 of
                                                  03/09/18      105
                                                              PageID.8096
                                                                      Page: 5Page 5 of 10(5 of 10)
                                             No. 17-2048
                                                 -5-

  the magistrate judge and district court pointed out, trial counsel made these arguments in motions
  to suppress evidence obtained during the searches of these premises. Clark appears to argue in
  his application for a certificate of appealability that counsel should have requested a Franks
  hearing to challenge the veracity of the statements in the affidavits supporting these search
  warrants. Reasonable jurists would agree that this claim does not deserve encouragement to
  proceed further because Clark failed to show that counsel could have obtained any “[a]ffidavits
  or sworn or otherwise reliable statements of witnesses” establishing that statements in the
  warrant affidavits were false. Franks, 438 U.S. at 171.
     IV.      Ineffective Assistance of Appellate Counsel—Speedy Trial Claim
           According to Clark, appellate counsel should have argued that the trial court erred in
  denying a motion to dismiss his case on speedy-trial grounds because between his October 17,
  2005, arraignment and the June 5, 2006, filing of his motion to dismiss, the trial court made only
  one finding that the ends of justice justified a continuance of the speedy-trial period. But the
  district court denied Clark’s motion to dismiss because it found that two of Clark’s co-defendants
  remained fugitives and, therefore, “Clark’s speedy trial clock ha[d] not yet been triggered.”
           The Speedy Trial Act provides that a defendant who pleads not guilty must be tried
  within 70 days of the filing of an indictment or the date that the defendant appears before the
  court, whichever is later. 18 U.S.C. § 3161(c)(1). But it also excludes various periods of delay
  when “computing the time within which the trial of any such offense must commence.”
  18 U.S.C. § 3161(h). One such excludable period is “[a] reasonable period of delay when the
  defendant is joined for trial with a codefendant as to whom the time for trial has not run and no
  motion for severance has been granted.” 18 U.S.C. § 3161(h)(6).
           At the time that the district court ruled on the speedy trial motion, two of Clark’s
  co-defendants, “Tio” and Felix Pedro Betanco, remained fugitives. Because “Tio” and Betanco
  had not yet “appeared before a judicial officer of the court,” the district court properly found that
  the 70-day time period had not begun to run for those two co-defendants—or for Clark.
  18 U.S.C. § 3161(c)(1), (h)(6). As a result, reasonable jurists could not debate the district court’s




                                                                               APPENDIX, p. 223
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048    ECF
                               Document:#13-1
                                   No. 70111-3    Page 03/09/2018
                                            filed Filed: 102 of
                                                  03/09/18      105
                                                              PageID.8097
                                                                      Page: 6Page 6 of 10(6 of 10)
                                               No. 17-2048
                                                   -6-

  conclusion that any appellate challenge to the district court’s ruling would have lacked arguable
  merit and that appellate counsel, therefore, did not perform deficiently by failing to raise the
  issue on appeal. See Mapes v. Coyle, 171 F.3d 408, 413 (6th Cir. 1999).
     V.       Ineffective Assistance of Trial Counsel—False and Misleading Testimony
           Clark also argues that he is entitled to a certificate of appealability on his claim that trial
  counsel performed ineffectively by failing to challenge the government’s presentation of false
  and misleading evidence. He contends that the false and misleading statements that he sought to
  challenge in the district court were located in “the Grand Jury Minutes itself.” Clark appears to
  be referring to statements contained in excerpts of the grand jury transcript, which he attached to
  his objections to the magistrate judge’s report and recommendation. But Clark submitted no
  evidence to support his conclusory allegations that the challenged testimony was false.
  Moreover, because grand jury proceedings are ex parte investigations rather than adversarial
  proceedings, see United States v. Powell, 823 F.2d 996, 999 (6th Cir. 1987), defense counsel
  would have had no right to object to testimony presented at that proceeding. Reasonable jurists
  would, therefore, agree that this claim does not deserve encouragement to proceed further.
     VI.      Ineffective Assistance of Trial and Appellate Counsel—CCE Charge
           Next, Clark argues that he is entitled to a certificate of appealability on his claims that
  trial and appellate counsel failed to argue that there was insufficient evidence to support his CCE
  conviction solely because the government failed to address these claims in its response to his
  § 2255 motion. Reasonable jurists would agree that Clark is not entitled to a certificate of
  appealability on these claims for several reasons. First, Clark failed to object to the magistrate
  judge’s findings with respect to these claims and, therefore, waived appellate review. See
  Alspaugh v. McConnell, 643 F.3d 162, 166 (6th Cir. 2011); Willis v. Sullivan, 931 F.2d 390, 401
  (6th Cir. 1991). Second, the government addressed these claims in its response to Clark’s § 2255
  motion, arguing that Clark was not entitled to relief because the claims were conclusory and
  because both trial and appellate counsel challenged the sufficiency of the evidence supporting
  the CCE charge. Third, reasonable jurists could not debate the magistrate judge’s conclusion




                                                                                  APPENDIX, p. 224
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048    ECF
                               Document:#13-1
                                   No. 70111-3    Page 03/09/2018
                                            filed Filed: 103 of
                                                  03/09/18      105
                                                              PageID.8098
                                                                      Page: 7Page 7 of 10(7 of 10)
                                             No. 17-2048
                                                 -7-

  that both trial counsel and appellate counsel challenged the sufficiency of the evidence relating to
  the CCE charge. See Jackson, 454 F. App’x at 443.
     VII.    Ineffective Assistance of Trial Counsel—Superseding Indictment and Severance
         Next, Clark argues that this court should grant a certificate of appealability on his claims
  that trial counsel performed ineffectively by failing to challenge the superseding indictment and
  failing to request a severance because the district court failed to address these claims. Clark is
  mistaken. The magistrate judge found that Clark’s allegation that the superseding indictment
  was not handed down by a grand jury—an allegation contradicted by the face of the superseding
  indictment—was speculative and conclusory and that counsel’s performance could not be
  deemed deficient for failing to challenge the superseding indictment. The magistrate judge also
  found that defense counsel “filed oral and written motions for severance” and that appellate
  counsel did not perform deficiently by failing to pursue the issue on appeal.
         Although the district court did not expressly address these claims—understandably,
  because Clark did not specifically object to them—it adopted the magistrate judge’s report and
  recommendation, which adequately addressed the claims. Because the claims were adequately
  addressed, because Clark waived any challenge to the magistrate judge’s findings by failing to
  file specific objections, see Alspaugh, 643 F.3d at 166; Willis, 931 F.2d at 401, and because
  Clark does not address the district court’s findings in his application for a certificate of
  appealability, his claims regarding the superseding indictment and severance do not deserve
  encouragement to proceed further.
     VIII.   Request for Discovery and Inspection
         Clark also argues that the district court deprived him of due process when it denied his
  requests for discovery and inspection. Clark filed four motions for discovery and inspection,
  which the magistrate judge denied because the motions did not explain Clark’s reasons for
  requesting the documents. Rule 6(b) of the Rules Governing § 2255 Cases states that “[a] party
  requesting discovery must provide reasons for the request,” and Clark’s four discovery requests
  did not do so. Clark set forth reasons for requesting the documents for the first time in his




                                                                              APPENDIX, p. 225
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048    ECF
                               Document:#13-1
                                   No. 70111-3    Page 03/09/2018
                                            filed Filed: 104 of
                                                  03/09/18      105
                                                              PageID.8099
                                                                      Page: 8Page 8 of 10(8 of 10)
                                             No. 17-2048
                                                 -8-

  objections to the magistrate judge’s report and recommendation, but the district court was not
  required to consider these reasons because they were not presented to the magistrate judge. See
  Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000). Accordingly, this claim does not
  deserve encouragement to proceed further.
     IX.      Request for an Evidentiary Hearing
           Next, Clark contends that the district court erred by denying his § 2255 motion without
  holding an evidentiary hearing. A district court’s failure to hold an evidentiary hearing is
  reviewed for an abuse of discretion. Smith v. United States, 348 F.3d 545, 550 (6th Cir. 2003).
  A district court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and
  the files and records of the case conclusively show that the prisoner is entitled to no relief.”
  28 U.S.C. § 2255(b).
           Only two of the arguments raised on appeal could have been resolved differently if Clark
  had presented additional evidence—that counsel performed ineffectively by failing to request a
  Franks hearing on the wiretap and search warrants and failing to adequately challenge his
  felon-in-possession convictions. As discussed previously, reasonable jurists could not debate the
  district court’s conclusion that Clark’s claims challenging counsel’s failure to request a Franks
  hearing were based solely on his conclusory allegations that the information contained in the
  warrant affidavits was false. “[N]o hearing is required if the petitioner’s allegations cannot be
  accepted as true because they are . . . conclusions rather than statements of fact.” Valentine v.
  United States, 488 F.3d 325, 333 (6th Cir. 2007) (quoting Arredondo v. United States, 178 F.3d
  778, 782 (6th Cir. 1999)).
           With respect to the felon-in-possession charges, Clark submitted no evidence showing
  that his application to restore his right to possess firearms had been approved and that his rights
  were, in fact, restored. Clark could have requested this information from the Oakland County
  Concealed Weapon Licensing Board. Without evidence that his rights had been restored, Clark
  could not make the requisite showing of prejudice and questioning his attorney at an evidentiary
  hearing would have been futile.




                                                                              APPENDIX, p. 226
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM
              Case: 17-2048    ECF
                               Document:#13-1
                                   No. 70111-3    Page 03/09/2018
                                            filed Filed: 105 of
                                                  03/09/18      105
                                                              PageID.8100
                                                                      Page: 9Page 9 of 10(9 of 10)
                                             No. 17-2048
                                                 -9-

     X.         Motion to Liberally Construe Pleadings and to Appoint Counsel
          Finally, Clark argues that the district court erred by denying as moot his motions to
  liberally construe his pleadings and to appoint counsel. Although the motions arguably were not
  “moot” when they were filed, reasonable jurists would agree that the motions were properly
  denied. Because courts are required by law to liberally construe pro se pleadings, see United
  States v. Smotherman, 838 F.3d 736, 739 (6th Cir. 2016), a motion requesting such construction
  was unnecessary.      Furthermore, it is apparent from both the magistrate judge’s report and
  recommendation and the district court’s order that the court liberally construed Clark’s
  pleadings. Finally, this case did not involve any “exceptional circumstances” that would have
  warranted appointing counsel in a civil case. See Lavado v. Keohane, 992 F.2d 601, 605-06 (6th
  Cir. 1993).
          Accordingly, this court DENIES Clark’s application for a certificate of appealability.


                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk




                                                                             APPENDIX, p. 227
